Exhibit 10.2

 

EXCHANGE BUILDING

 

OFFICE LEASE

 

BETWEEN

 

WALTON EXCHANGE INVESTORS II, L.L.C.,

a Delaware limited liability company

 

LANDLORD

 

AND

 

AQUANTIVE, INC.

a Washington corporation

 

TENANT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Basic Lease Terms

   1        REFERENCE DATE OF LEASE    1        TENANT    1        LANDLORD    1
       TENANT’S USE OF PREMISES    1        BUILDING    1        PREMISES    1  
     PREMISES AREA    1        PROPERTY AREA    1        TENANTS PRO RATA SHARE
   2        TERM OF LEASE    2        COMMENCEMENT DATE    2        BASE RENT   
2        PREPAID RENT    2        TOTAL SECURITY DEPOSIT    2        BROKER(S):
   2       

Landlord

   2       

Tenant

   2        GUARANTOR(S)    2

Definitions

   2        Business Hours    2        Common Areas    2        Default Rate   
2        Holder    2        Holidays    2        Landlord” and “Tenant    2  
     Law    2        Mortgage    3        Person    3        Prime Rate    3  
     Property    3        Systems and Equipment    3        Term    3

Premises.

   3

Term

   3

Base Rent

   4

Additional Rent

   4        Taxes    4        Operating Expenses    5        Tenant’s Pro rata
Share    6        Manner of Payment    6        Proration    7        Base Year
Adjustments    7        Review of Landlord’s Statements    7        Rent and
Other Charges    8        Late Charge; Interest    8

Condition of Premises

   8

Use and Rules

   8

Services and Utilities

   9        Elevator Service    9        HVAC.    9        Electric Service    9
       Water.    9        Janitorial    9        Interruption of Services    9  
     Monitoring Excess Use    10

 

OFFICE LEASE

   PAGE i



--------------------------------------------------------------------------------

Alterations and Liens    10        Alterations    10        Liens    10 Repairs
   11 Casualty Damage    11 Insurance, Subrogation, and Waiver of Claims    12  
     Tenant Insurance    12        Landlord Insurance    12 Release and Waiver
of Subrogation    12 Condemnation    12 Return of Possession    13 Holding Over
   13 No Waiver    13 Attorneys’ Fees    14 Personal Property Taxes, Rent Taxes
and Other Taxes    14 Subordination, Attornment, Estoppel and Holder Protection
   14        Subordination    14        Estoppel Certificate    14       
Holder’s Rights    14        Attornment    15        Third Party Beneficiary   
15 Assignment and Subletting    15        Transfers    15        Transfer
Premium    16        Recapture    16        Terms of Consent    16       
Certain Transfers    17 Rights Reserved By Landlord    17        Change Name of
Property    17        Enter Premises    17        Access Limitations    17  
     Alterations    17        Intentionally Omitted    17 Tenant’s Default    17
       Landlord’s Remedies    18        Terminate Lease    18        Continue
the Lease    18        Reletting for Tenant’s Account    18        Other
Remedies    19        Remedies Cumulative-Waiver    19        Acceptance of
Payment    19        Other Matters    19 Landlord’s Right to Cure    19
Conveyance by Landlord and Liability    20 Indemnification    20        Tenant
Indemnification    20        Landlord Indemnification    20        Concurrent
Negligence    20        Worker’s Compensation    21        Survival.    21  
     Exculpation    21        Limitation and Damages    21

 

OFFICE LEASE

   PAGE ii



--------------------------------------------------------------------------------

Safety and Security Devices, Services and Programs

   21

Communications and Computer Lines

   21        Tenant’s Lines    21        Landlord’s Lines    22

Hazardous Materials

   22        Notification by Tenant    22        Release of Hazardous Materials
   23        Existence of Hazardous Substances    23

Notices

   23

Real Estate Brokers

   23

Security Deposit

   24

Entire Agreement

   24

Miscellaneous

   24        Amendments.    24        Successors    24        Force Majeure   
24        Survival of Obligations    25        Light and Air.    25       
Governing Law    25        Severability    25        Captions    25       
Voluntary Programs    25        Interpretation    25        Number and Gender   
25        Time is of the Essence    25        Choice of Laws    25       
Recording    25        Air and View Rights    25        Signs    25       
Parking    26

EXHIBIT A-1

   29

Exhibit A-2

   30

EXHIBIT B

   32

EXHIBIT B-1

   35

EXHIBIT C

   40

EXHIBIT D

   44

 

OFFICE LEASE

   PAGE iii



--------------------------------------------------------------------------------

OFFICE LEASE

 

THIS LEASE is made between WALTON EXCHANGE INVESTORS II, L.L.C., A DELAWARE
LIMITED LIABILITY COMPANY (“Landlord”) and AQUANTIVE, INC., a Washington
corporation (“Tenant”).

 

1.

  Basic Lease Terms.         

a)

   REFERENCE DATE OF LEASE:    June , 2004    

b)

   TENANT:    aQuantive, Inc., a Washington Corporation          Address For
Notices Before          Commencement Date:    aQuantive               506 Second
Avenue, 9th Floor               Seattle, WA 98104               Attn: Chief
Financial Officer          Copy to:    aQuantive               506 Second
Avenue, 9th Floor               Seattle WA 98104               Attn: General
Counsel          Address for Notices After          Commencement Date:   
aQuantive               821 Second Avenue, Suite 1800               Seattle, WA
98104               Attn: Chief Financial Officer          Copy to:    aQuantive
              821 Second Avenue, Suite 1800               Seattle, WA 98104    
          Attn: General Counsel    

c)

   LANDLORD:    Walton Exchange Investors II, L.L.C.          Address for
Notices:    c/o Trammell Crow Company               Exchange Building           
   821 Second Avenue               Seattle, WA 98104               Attn.:
Building Manager          Copy to:    WALTON EXCHANGE INVESTORS II, L.L.C.      
        c/o Walton Street Capital, L.L.C.               900 N. Michigan Avenue,
19th Floor               Chicago, IL 60611               Attn.: Luke Massar    
     Rent to: c/o WALTON EXCHANGE INVESTORS II, L.L.C.               PNC Lockbox
310010717               465 N. Halstead Suite 160               PO Box
31001-0717               Pasadena, CA 91110-0717    

d)

   TENANT’S USE OF PREMISES:    General Office Use.    

e)

   BUILDING:    Exchange Building               821 Second Avenue              
Seattle, WA 98104               as legally described on Exhibit A-1, subject to
the provisions herein contained.    

f)

   PREMISES: The Premises shall be defined as that certain space on the 16th,
17th and 18th floors of the Building, known as Suite 1800 (“Premises”), as
depicted on Exhibit A-2.    

g)

   PREMISES AREA: The parties agree that the Rentable Area of the Premises is
45,351 square feet.    

h)

   PROPERTY AREA: The parties agree that the Rentable Area of the Building is
295,515 square feet.

 

OFFICE LEASE

   PAGE 1



--------------------------------------------------------------------------------

    i)    TENANTS PRO RATA SHARE: 15.35%     j)    TERM OF LEASE: The term of
this Lease shall be for ninety-six (96) months.     k)    COMMENCEMENT DATE: The
commencement date shall be October 1, 2004 (“Commencement Date”).     1)    BASE
RENT:          10/1/04 - 9/30/05:      $0.00 per month.          10/1/05 -
9/30/06:      $79,364.25 per month.          10/1/06 - 9/30/07:      $83,143.50
per month.          10/1/07 - 9/30/08:      $86,922.75 per month.         
10/1/08 - 9/30/09:      $90,702.00 per month.          10/1/09 - 9/30/10:     
$94,481.25 per month.          10/1/10 - 9/30/12:      $98,260.50 per month.    
m)    PREPAID RENT: None     n)    TOTAL SECURITY DEPOSIT: $200,000 See Section
33 below     o)    BROKER(S):         

i)       Landlord: Lisa Stewart, Urbis Partners, L.L.C.

        

ii)     Tenant: Ed Curtis and Clay Nielsen, Washington Partners, Inc.

   

p)

   GUARANTOR(S): None

 

Section 1 represents a summary of the basic terms of this Lease. In the event of
any inconsistency between the terms contained in Section 1 and any specific
clause of this Lease, the terms of the more specific clause shall prevail.

 

2. Definitions. Unless otherwise defined herein, the following terms shall have
the following meanings.

 

  a) “Business Hours” shall mean Monday through Friday, 8:00 a.m. to 6:00 p.m.,
and 8:00 a.m. to 12:00 p.m. on Saturdays (excluding Holidays), or as may be
amended in writing by Landlord from time to time during the Term of this Lease,
but Business Hours shall not in any event begin later than 8:00 a.m. or end
earlier than 6:00 p.m. on any weekday (excluding holidays), or begin later than
8:00 a.m. or end earlier than 12:00 noon on any Saturday (excluding holidays).

 

  b) Common Areas” shall mean the Building’s common entrances, lobbies,
restrooms, elevators, stairways and access-ways, loading docks, ramps, drives
and platforms and any passageways and service-ways thereto, and the common
pipes, conduits, wires and appurtenant equipment serving the Premises: and
loading and unloading areas, trash areas, roadways, sidewalks, walkways,
parkways, driveways and landscaped areas and similar areas and facilities
appurtenant to the Building.

 

  c) “Default Rate” shall mean fifteen percent (15%), or the highest rate
permitted by applicable Law, whichever shall be less.

 

  d) “Holder” shall mean the holder of any Mortgage at the time in question, and
where such Mortgage is a ground lease, such term shall refer to the ground
lessor.

 

  e) “Holidays” shall mean all federally observed holidays, including New Year’s
Day, Presidents Day, Memorial Day, Independence Day, Labor Day, Veterans’ Day,
Thanksgiving Day, Christmas Day.

 

  f) “Landlord” and “Tenant” shall be applicable to one or more Persons as the
case may be, and the singular shall include the plural, and the neuter shall
include the masculine and feminine; and if there be more than one, the
obligations thereof shall be joint and several. For purposes of any provisions
indemnifying or limiting the liability of Landlord, the term “Landlord” shall
include Landlord’s present and future partners, beneficiaries, trustees,
officers, directors, principals, agents, affiliates, successors and assigns, and
for purposes of any provisions indemnifying or limiting the liability of Tenant,
the term “Tenant” shall include Tenant’s present and future partners,
beneficiaries, trustees, officers, directors, principals, agents, affiliates,
successors and assigns.

 

  9) “Law” shall mean all federal, state, county and local governmental and
municipal laws, statutes, ordinances, rules, regulations, codes, decrees, orders
and other such

 

OFFICE LEASE

   PAGE 2



--------------------------------------------------------------------------------

requirements, applicable equitable remedies and decisions by courts in cases
where such decisions are considered binding precedents in the state in which the
Property is located, and decisions of federal courts applying the Laws of such
State.

 

  h) “Mortgage” shall mean all mortgages, deeds of trust, ground leases and
other such encumbrances now or hereafter placed upon the Property or Building,
or any part thereof and all renewals, modifications, consolidations,
replacements or extensions thereof and all indebtedness now or hereafter secured
thereby and all interest thereon.

 

  i) “Person” shall mean an individual, trust, partnership, joint venture,
association, corporation, limited liability company and any other entity.

 

  j) “Prime Rate” shall mean the prime rate (or base rate) reported in the Money
Rates column or section of The Wall Street Journal as being the base rate on
corporate loans at large U.S. money center commercial banks (whether or not such
rate has actually been charged by any such bank) on the first day on which The
Wall Street Journal is published in the month preceding the month in which the
subject costs are incurred.

 

  k) “Property” shall mean the Building, and any common or public areas or
facilities, easements, corridors, lobbies, sidewalks, loading areas, driveways,
landscaped areas, sky-walks, and any and all other structures or facilities
operated or maintained in connection with and for the benefit of the Building,
and all parcels or tracts of land on which all or any portion of the Building or
any of the other foregoing items are located, and any fixtures, machinery,
equipment, apparatus, Systems and Equipment, furniture and other personal
property located thereon or therein and used in connection therewith, whether
title is held by Landlord or its affiliates. Possession of areas necessary for
utilities, services, safety and operation of the Property, including the Systems
and Equipment, fire stairways, perimeter walls, space between the finished
ceiling of the Premises and the slab of the floor or roof of the Property there
above, and the use thereof together with the right to install, maintain,
operate, repair and replace the Systems and Equipment, including any of the same
in, through, under or above the Premises in locations that will not materially
interfere with Tenant’s use of the Premises, are hereby excepted and reserved by
Landlord, and not demised to Tenant, provided, if the such installation,
maintenance, operation, repair or replacement of the Systems and Equipment
results in the loss of the use of any portion of the Premises, the Base Rent
shall be reduced in proportion to the portion of the Premises Tenant is no
longer able to use; and provided further that Landlord shall pay all costs of
modifications to Tenant’s then existing improvements that are necessitated by
Landlord’s exercise of the foregoing right.

 

  l) “Systems and Equipment” shall mean any plant, machinery, transformers, duct
work, cable, wires for Landlord use, and other equipment, facilities, and
systems designed to supply heat, ventilation, air conditioning and humidity or
any other services or utilities, or comprising or serving as any component or
portion of the electrical, gas, steam, plumbing, sprinkler, Landlord
communications, alarm, security, or fire/life/safety systems or equipment, or
any other mechanical, electrical, electronic, computer or other systems or
equipment for the Property.

 

  m) “Term” shall mean the period of time set forth in Section 1j) above.

 

3. Premises. Commencing on and continuing throughout the Term of this Lease,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises as defined in Section 1g). The Premises shall be improved as set forth
in Work Letter attached hereto and made a part hereof as Exhibit B, as more
fully described below.

 

4. Term. The term of this Lease shall be for the period designated in Section
1j),commencing on the Commencement Date, and ending on the expiration of such
period, unless the term shall be sooner terminated as hereinafter provided.

 

  a) The Commencement Date shall not be extended or delayed on account of any
delays; provided, however, that the Rent Commencement Date defined in Section 5
below shall be postponed, and, in addition to any other abatement provided in
this Lease, Rent shall be abated after the Rent Commencement Date, one day for
each day or partial day of delay to the extent that Landlord fails to deliver
possession of the Premises for any reason, including but not limited to holding
over by prior occupants, by July 31, 2004. Notwithstanding the foregoing, upon
the execution of this Lease Tenant shall have non-exclusive access to the
Premises for the purpose of constructing the Tenant Improvements.

 

  b) During any period that Tenant shall be permitted to enter the Premises
prior to the Commencement Date other than to occupy the same (e.g., to perform
alterations or improvements), Tenant shall comply with all terms and provisions
of this Lease, except

 

OFFICE LEASE

   PAGE 3



--------------------------------------------------------------------------------

those provisions requiring the payment of Rent. Tenant shall not have any
obligations with respect to the Premises or with respect to maintenance of
insurance until possession of the Premises has been delivered to Tenant.

 

5. Base Rent. The Base Rent for the Term of this Lease shall be as set forth in
Section 1l) above, payable in advance on or before the first day of each
calendar month during the Term from and after October 1, 2005 (the “Rent
Commencement Date”) without offset or demand except that Base Rent for the first
full calendar month for which Base Rent shall be due, shall be paid when Tenant
executes this Lease. The Base Rent set forth in Section 1l) does not include the
repayment of the Additional Allowance as provided in Section 8 of the Work
Letter Agreement, and, when determined, the repayment of the Additional
Allowance shall be included in Base Rent. If the Term commences on a day other
than the first day of a calendar month, or ends on a day other than the last day
of a calendar month, then the Base Rent for such month shall be prorated on the
basis of the actual number of days in that month.

 

6. Additional Rent.

 

  a) Taxes. Commencing January 1, 2006, Tenant shall, in addition to all other
sums due under this Lease, pay Landlord an amount equal to Tenant’s Pro rata
Share of Taxes, as defined below, in excess of the amount of Taxes paid or
payable by Landlord during the calendar year 2005 (“Base Tax Year”).

 

  i) “Taxes” shall mean all federal, state, county, or local governmental or
municipal taxes, fees, charges or other impositions of every kind and nature,
whether general, special, ordinary or extraordinary, including without
limitation, real estate taxes, general and special assessments, transit taxes,
water and sewer rents, taxes based upon the receipt of rent including gross
receipts or sales taxes applicable to the receipt of rent or service or value
added taxes (unless required to be paid by Tenant under Section 19, personal
property taxes imposed upon the fixtures, machinery, equipment, apparatus,
Systems and Equipment, appurtenances, furniture and other personal property used
in connection with the Property which Landlord shall pay or which is payable
during any calendar year, any portion of which occurs during the Term (without
regard to any different fiscal year used by such government or municipal
authority) because of or in connection with the ownership, leasing and operation
of the Property. Notwithstanding the foregoing, there shall be excluded from
Taxes all excess profits taxes, franchise taxes, gift taxes, capital stock
taxes, inheritance and succession taxes, estate taxes, federal and state income
taxes, and any other tax that is applicable to Landlord’s general or net income
(as opposed to rents, receipts or income attributable to operations at the
Property). If the method of taxation of real estate prevailing at the time of
execution hereof shall be, or has been altered, so as to cause the whole or any
part of the taxes now, hereafter or heretofore levied, assessed or imposed on
real estate to be levied, assessed or imposed on Landlord, wholly or partially,
as a capital levy or otherwise, or on or measured by the rents received
therefrom, then such new or altered taxes attributable to the Property shall be
included within the term “Taxes” except that the same shall not include any
enhancement of said tax attributable to other income of Landlord. Any expenses
incurred by Landlord in attempting to protest, reduce or minimize Taxes shall be
included in Taxes in the calendar year such expenses are paid. Tax refunds shall
be allocated to the year to which the refund applies. If Taxes for the Base Tax
Year are reduced as the result of protest, or by means of agreement, or as the
result of legal proceedings or otherwise, Landlord may adjust Tenant’s
obligations for Taxes in all years following the Tax Base Year, and Tenant shall
pay Landlord within thirty (30) days after notice any additional amount required
by such adjustment for any such years or portions thereof that have theretofore
occurred. Landlord represents that it has not appealed the valuation of the
Property with respect to taxes payable in 2005 as of the date of this Lease. If
Taxes for any period during the Term or any extension thereof, shall be
increased after payment thereof by Landlord, for any reason, including without
limitation error or reassessment by applicable governmental or municipal
authorities, Tenant shall pay Landlord within thirty (30) days after notice
(accompanied by such documentation establishing the increase as Tenant may
reasonably request) Tenant’s Pro rata Share of such increased Taxes. Tenant
shall pay increased Taxes whether Taxes are increased as a result of increases
in the assessments or valuation of the Property (whether based on a sale, change
in ownership or refinancing of the Property or otherwise), increases in the tax
rates, reduction or elimination of any rollbacks or other deductions available
under current law, scheduled reductions of any tax abatement, as a result of the
elimination, invalidity or withdrawal of any tax abatement, or for any other
cause whatsoever; provided, however, that the term “Taxes” shall not include
penalties or interest imposed as a consequence of late payment of Taxes.
Notwithstanding the foregoing, if any Taxes shall be paid

 

OFFICE LEASE

   PAGE 4



--------------------------------------------------------------------------------

based on assessments or bills by a governmental or municipal authority using a
fiscal year other than a calendar year, Landlord may elect to average the
assessments or bills for the subject calendar year, based on the number of
months of such calendar year included in each such assessment or bill.

 

  b) Operating Expenses. Commencing January 1, 2006, Tenant shall, in addition
to all other sums due under this Lease, pay Landlord an amount equal to Tenant’s
Pro rata Share of Operating Expenses, as defined below, in excess of the amount
of Operating Expenses paid or payable by Landlord during the calendar year 2005
(“Base Expense Year”).

 

  i) “Operating Expenses” shall mean all costs of operation and maintenance
attributable to the Property (“Operating Expenses”) as determined by standard
accounting practices, including, without limitation, the following costs by way
of illustration: Common Area operation and maintenance charges; water and sewer
charges; the cost of insurance (including any deductible amount) which Landlord
elects to maintain with respect to the Property, including, without limitation,
rental income insurance and all other forms of insurance; utilities; janitorial
services; security; labor; utilities surcharges; costs (which shall be amortized
as described below), including financing costs, for capital expenditures,
prorated on a monthly basis, that are (i) required by a governmental entity for
energy conservation, life safety or other purposes, or (ii) made by Landlord to
reduce Operating Expenses, which costs shall be amortized over the useful life
of such improvements in accordance with such reasonable life and amortization
schedules as shall be determined by Landlord in accordance with generally
accepted accounting principles, with interest on the unamortized amount at one
percent (1%) in excess of the Prime Rate, or such higher rate as may have been
paid by Landlord on borrowed funds; the fair market rental value of any onsite
building management office, management fees for independent contractors
performing management services, wages and salaries of employees used in the
management, operation and maintenance of the Property, payroll taxes and similar
governmental charges with respect thereto and administrative fees; legal and
accounting fees incurred in connection with the operation, maintenance and
administration of the Property which are acceptable under generally accepted
accounting principles; air conditioning; waste disposal; heating; ventilating;
elevator maintenance; supplies; materials; equipment; tools; and maintenance
costs and upkeep of all Common Areas, including, without limitation, the cost
and expense of maintenance.

 

Operating Expenses shall not include (i) the initial construction costs of the
Property, the costs of providing tenant improvements to Tenant or any other
tenant, or the depreciation of such costs; (ii) debt service (including, without
limitation, interest, principal and any impound payments) required to be made on
any Mortgage with respect to all or any part of the Property other than
financing costs for capital expenditures set forth in the immediately preceding
sentence; (iii) any rent payable under any ground lease now or hereafter
affecting the Property; (iv) capital expenditures except as specifically
included in the immediately preceding sentence; (v) the cost of repairs or other
work occasioned by fire, windstorm, earthquake, flood or other casualty or loss
in excess of insurance proceeds therefor, or by the exercise of eminent domain;
(vi) deductibles under Landlord’s insurance policies in excess of $50,000 in any
one calendar year; (vii) (viii) rental concessions or lease buyouts; (viiii) the
amounts by which the cost of any work or service performed for and electricity
supplied to any tenant or occupant (other than Tenant) exceeds the greater of
(A) the cost of the standard amount or level of such work, service or
electricity provided to tenants or occupants of the Building in general, or (B)
the cost of the amount or level of work, service or electricity made available
by Landlord to Tenant under this Lease; (x) depreciation, except as specifically
provided above; (xi) Landlord’s general overhead and any other expense not
directly related to the Building; (xii) advertising and promotional expenses
with respect to leasing space in or selling the Building; (xiii) brokerage,
legal and professional fees (A) expended by Landlord in connection with
negotiating and entering into any leases and any related instruments (including,
without limitation, guaranties, surrender agreements, leasing amendments and
consents to assignment or subletting) with any tenant or other occupant of any
portion of the Building, and the enforcement of any such instruments, or (B)
which are expended or incurred by Landlord in connection with the negotiation
and entering of sale, ground lease, financing, partnership or similar
transactions pertaining to the Building, or any portion thereof, and/or to
Landlord or an interest in Landlord, including without limitation, promissory
notes, security deeds, mortgages, ground or master leases, purchase and sale
agreements, options, and any and all similar and/or related documents,
instruments and agreements; (xiv) wages, salaries and other compensation paid to
employees of the Landlord at the Building who are above

 

OFFICE LEASE

   PAGE 5



--------------------------------------------------------------------------------

dthe level of Building manager; (xv) costs and expenses of maintenance and
operation of any parking facility in or serving the Building except to the
extent that they exceed any revenues for parking received from such operation;
(xvi) the cost of defending against claims in regard to the existence or release
of hazardous substances or materials at the Building and costs of any clean-up
of any such hazardous substances or materials (except with respect to those
costs for which Tenant is otherwise responsible pursuant to the express terms of
this Lease); (xvii) interest, penalties or damages incurred by Landlord for late
payment of taxes or assessments or under any agreement to which Landlord is a
party by reason of the breach or default of Landlord; (xviii) expenses incurred
in connection with relocating tenants in the Building; (xvix) the cost of
installing, operating and maintaining any specialty service or special facility
such as an observatory, broadcasting facilities, health club, cafeteria, or
dining facility or luncheon club, other than those facilities generally made
available to tenants of the Building without cost; (xx) costs of acquiring and
securing works of art; xi) amounts received by Landlord through proceeds of
insurance to the extent the proceeds are compensation for expenses which were
previously included in Building operating costs charged to tenants; (xii) costs
related to public transportation, transit or van pools; and (xiii) specific
costs incurred for the account of specific tenants of the Property.

 

Notwithstanding the foregoing definitions, as to each specific category for
which one or more tenants of the Property either pays directly to third parties
or specifically reimburses Landlord (e.g., separately metered utilities,
separately contracted janitorial service, property taxes directly reimbursed to
Landlord, etc.), such tenant’s payments with respect thereto shall not be
included in Operating Expenses for purposes of this definition and, for each
such specific category of Operating Expenses, Tenant’s Percentage shall be
adjusted by excluding from the calculation thereof the rentable area of all
tenants paying such category of Operating Expenses directly to third parties or
reimbursing the same directly to Landlord.

 

  c) Tenant’s Pro rata Share. “Tenant’s Pro rata Share” of Taxes and Operating
Expenses shall be the rentable area of the Premises divided by the rentable area
of the Property on the last day of the calendar year for which Taxes or
Operating Expenses are being determined. Except as provided expressly to the
contrary herein, the “rentable area of the Property” shall include all rentable
area of all space leased or available for lease at the Property, which Landlord
may reasonably re-determine from time to time, to reflect re-configurations,
additions or modifications to the Property. With respect to all Operating
Expenses that vary with occupancy, the actual costs thereof for the Base Expense
Year and for each year thereafter shall be adjusted to reflect Operating
Expenses as if the Building had been 100% occupied. If the Property or any
development of which it is a part, shall contain non-office uses, Landlord shall
have the right to determine in accordance with sound accounting and management
principles, Tenant’s Pro rata Share of Taxes and Operating Expenses for only the
office portion of the Property or of such development, in which event, Tenant’s
Pro rata Share shall be based on the ratio of the rentable area of the Premises
to the rentable area of such office portion. Similarly, if the Property shall
contain tenants who do not participate in all or certain categories of Taxes or
Operating Expenses on a pro rata basis, Landlord may exclude the amount of Taxes
or Operating Expenses, or such categories of the same, as the case may be,
attributable to such tenants, and exclude the rentable area of their premises,
in computing Tenant’s Pro rata Share. All of the above notwithstanding,
adjustments made by Landlord pursuant to the previous two sentences shall be
fair and equitable and Landlord shall not be entitled thereby to recover more
than 100% of Taxes or Operating Expenses for any calendar year.

 

  d) Manner of Payment. Taxes and Operating Expenses shall be paid in the
following manner:

 

  i) Landlord shall reasonably estimate in advance the amounts Tenant shall owe
for Taxes and Operating Expenses for the forthcoming full or partial calendar
year of the Term. Tenant shall pay such estimated amounts, in equal monthly
payments, on or before the first day of each calendar month, together with
Tenant’s payment of Base Rent. Such estimate may be reasonably adjusted from
time to time by Landlord.

 

  ii) Within one hundred twenty days (120) days after the end of each calendar
year, or as soon thereafter as practicable, Landlord shall provide a statement
(the “Statement”) to Tenant showing: (a) the amount of actual Taxes and
Operating Expenses for such calendar year, with a listing of amounts for major
categories of Operating Expenses, and such amounts for the Base Years, (b) the
amounts paid by Tenant towards Taxes and Operating Expenses during such calendar
year on an estimated basis, and (c) any revised estimate of Tenant’s obligations
for Taxes and Operating Expenses for the current calendar year.

 

OFFICE LEASE

   PAGE 6



--------------------------------------------------------------------------------

  iii) If the Statement shows that Tenant’s estimated payments were less than
Tenant’s actual obligations for Taxes and Operating Expenses for such year,
Tenant shall pay the difference. If the Statement shows an increase in Tenant’s
estimated payments for the current calendar year, Tenant shall pay the
difference between the new and former estimates, for the period from January 1
of the current calendar year through the month in which the Statement is sent.
Tenant shall make such payment within thirty (30) days after it receives
Landlord’s Statement.

 

  iv) If the Statement shows that Tenant’s estimated payments exceeded Tenant’s
actual obligations for Taxes and Operating Expenses, Tenant shall receive a
credit for the difference against payments of Rent next due. If the Term shall
have expired and no further Rent shall be due, Tenant shall receive a refund of
such difference, within thirty (30) days after Landlord sends the Statement to
Tenant’s last known address.

 

  v) So long as Tenant’s obligations hereunder are not materially adversely
affected thereby, Landlord reserves the right to reasonably change, from time to
time, the manner or timing of the foregoing payments so long as equal periodic
payments, no less frequently than quarterly, are required. In lieu of providing
one Statement covering Taxes and Operating Expenses, Landlord may provide
separate statements, at the same or different times. No delay by Landlord in
providing the Statement (or separate statements) shall be deemed a default by
Landlord or a waiver of Landlord’s right to require payment of Tenant’s
obligations for actual or estimated Taxes or Operating Expenses; provided,
however, that any Statement rendered by Landlord and paid by Tenant shall be
conclusive and binding on both parties 360 days after the date of the Statement,
subject, however, to adjustment pursuant to the audit procedures described in
subsection g) below. In no event shall a decrease in Taxes or Operating Expenses
below the Base Year amounts, ever decrease the monthly Base Rent, or give rise
to a credit in favor of Tenant.

 

  e) Proration. If the Term ends other than on December 31, Tenant’s obligation
to pay estimated and actual amounts towards Taxes and Operating Expenses for
such final calendar year shall be prorated to reflect the portion of that year
that is included in the Term. Such proration shall be made by multiplying the
total estimated or actual (as the case may be) Taxes and Operating Expenses, for
such calendar year, as well as the Base Year amounts, by a fraction, the
numerator of which shall be the number of days of the Term during such calendar
year, and the denominator of which shall be 365.

 

  f) Base Year Adjustments. Landlord may exclude from the Base Expense Year, any
non-recurring items, including capital expenditures otherwise permitted as
Operating Expenses of the Lease (and shall only include the amortization of such
expenditures in subsequent year Operating Expenses, including any remaining
amortization of permitted capital expenditures made prior to or after the
Commencement Date). If Landlord eliminates from any subsequent year’s Operating
Expenses a recurring category of expenses previously included in the Base
Expense Year, Landlord may subtract such category from the Base Expense Year
commencing with such subsequent year.

 

  g) Review of Landlord’s Statements. Provided that Tenant is not then in
default beyond any applicable cure period of its obligations to pay Base Rent,
Taxes, Operating Expenses, or any other payments required to be made by it under
this Lease and provided further that Tenant strictly complies with the
provisions of this Section, Tenant shall have the right, once each calendar
year, to reasonably review supporting data for all or any portions of that
specific Statement(s) for the preceding calendar year (provided, however, Tenant
may have an audit right to only that documentation relating to Property
operations that is reasonably necessary to allow Tenant to make a determination
of the accuracy of the Statement or Statements received by Tenant with respect
to the relevant calendar year) in accordance with the following procedure:

 

  i) Tenant shall, within one hundred twenty (120) days after any such Statement
is delivered, deliver a written notice to Landlord of its intent to review the
supporting data for one or more Statements given the previous calendar year,
specifying the Statement(s) to be reviewed and, if relevant, the particular
portions of the Statements to be reviewed. Except as expressly set forth in
Subsection iii) below, in no event shall Tenant be entitled to withhold, deduct,
or offset any monetary obligation of Tenant to Landlord under the Lease
(including, without limitation, Tenant’s obligation to make all payments of Base
Rent and all payments of Tenant’s Tax and Operating Expense Adjustment) pending
the completion any review of records under this Section. The right of Tenant
under this Section may only be exercised once for any calendar year.

 

OFFICE LEASE

   PAGE 7



--------------------------------------------------------------------------------

  ii) Tenant acknowledges that Landlord may maintain its records for the
Property off site and Tenant agrees that any review of records under this
Section shall be at the sole expense of Tenant and shall be conducted either by
Tenant itself or by an independent firm of certified public accountants having
significant experience in auditing property management records. Tenant
acknowledges and agrees that any records reviewed under this Section constitute
confidential information of Landlord, which shall not be disclosed to anyone
other than the employees of Tenant or of the independent accountants performing
the review, and the principals of Tenant who receive the results of the review.
Any third parties who are engaged to perform the review for Tenant shall be
required to agree to the foregoing terms.

 

  iii) Any errors disclosed by the review shall be promptly corrected by
Landlord provided, however, that if Landlord disagrees with any such claimed
errors, Landlord shall have the right to cause another review to be made by an
independent firm of certified public accountants having significant experience
in auditing property management records. The parties shall work together in good
faith to resolve any disagreement resulting from the review(s) undertaken
pursuant to this subsection g). In the event that the results of the review(s)
of records reveal that Tenant has overpaid obligations for a preceding period,
the amount of such overpayment shall be credited against Tenant’s subsequent
installment obligations to pay the estimated Tax and Operating Expenses or, if
the Lease Term has expired, shall be refunded to Tenant within thirty (30) days.
In the event that such results show that Tenant’s payments have been accurate or
that Tenant has underpaid its obligations for a preceding period, the amount of
such underpayment shall be paid by Tenant to Landlord with the next succeeding
installment obligation of estimated Tax and Operating Expenses.

 

  h) Rent and Other Charges. Base Rent, Taxes, Operating Expenses, and any other
amounts which Tenant is or becomes obligated to pay Landlord under this Lease or
other agreement entered in connection herewith, are sometimes herein referred to
collectively as “Rent,” and all remedies applicable to the non-payment of Rent
shall be applicable thereto. All Rent, and all other amounts payable to Landlord
by Tenant pursuant to the provisions of this Lease, shall be paid to Landlord,
without notice, demand, abatement, deduction or offset, in lawful money of the
United States at Landlord’s office in the Property or to such other person or at
such other place as Landlord may designate from time to time by written notice
given to Tenant. No payment by Tenant or receipt by Landlord of a lesser amount
than the correct Rent due hereunder shall be deemed to be other than a payment
on account; nor shall any endorsement or statement or any check or any letter
accompanying any check or payment be deemed to effect or evidence an accord and
satisfaction; and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance or pursue any other remedy in this Lease
or at law or in equity provided.

 

  i) Late Charge; Interest. Tenant acknowledges that the late payment of Rent or
any portion thereof or any other amounts payable by Tenant to Landlord hereunder
may cause Landlord to incur administrative costs and other damages, the exact
amount of which would be impracticable or extremely difficult to ascertain.
Landlord and Tenant agree that if Landlord does not receive any payment of any
such Rent or portion thereof on or before ten (10) business days after the date
the payment is due, Tenant shall pay to Landlord, as additional rent, (a) a late
charge equal to five percent (5%) of the overdue amount to cover such additional
administrative costs; and (b) interest on the delinquent amounts at the Default
Rate from the date due to the date paid.

 

7. Condition of Premises. Tenant acknowledges that Landlord has not made any
representation or warranty with respect to the condition of the Premises or the
Property or with respect to the suitability or fitness of either for the conduct
of Tenant’s permitted use or for any other purpose. Tenant represents and
warrants that Tenant has walked through and inspected the Property and the
Premises and, except only for Landlord’s Work, it has accepted the Premises in
its as-is where-is condition.

 

8. Use and Rules. Tenant shall use the Premises for general office purposes and
no other purpose whatsoever, in compliance with all applicable Laws, and without
disturbing or interfering with any other tenant or occupant of the Property.
Tenant shall not use the Premises in any manner so as to cause a cancellation of
Landlord’s insurance policies, or an increase in the premiums thereunder.
Landlord represents and warrants to Tenant that general office use in the
Premises will not cause either a cancellation of Landlord’s insurance policies
or any increase in the premiums thereunder. Tenant shall comply with all rules
set forth in Exhibit D attached hereto (the “Rules”). Landlord shall have the
right to reasonably amend such Rules and supplement the

 

OFFICE LEASE

   PAGE 8



--------------------------------------------------------------------------------

same with other reasonable Rules (not expressly inconsistent with this Lease)
relating to the Property, or the promotion of safety, care, cleanliness or good
order therein, and all such amendments or new Rules shall be binding upon Tenant
after five (5) days notice thereof to Tenant. Nothing herein shall be construed
to give Tenant or any other Person any claim, demand or cause of action against
Landlord arising out of the violation of such Rules by any other tenant,
occupant, or visitor of the Property, or out of the enforcement or waiver of the
Rules by Landlord in any particular instance; provided, however, that Landlord
shall enforce all Rules equitably.

 

9. Services and Utilities. Landlord agrees to furnish or cause to be furnished
to the Premises the following utilities and services, subject to the conditions
and standards set forth herein. Any amounts which Tenant is required to pay to
Landlord pursuant to this Section shall be payable upon demand by Landlord and
shall constitute additional rent.

 

  a) Elevator Service. Landlord shall provide non-attended automatic elevator
service for passengers and freight elevator service during Business Hours and,
subject to Section 9f) below, elevator service, shall be available to the
Premises at all times.

 

  b) HVAC. During Business Hours, such air conditioning, heating and ventilation
as are reasonably required for the comfortable use and occupancy of the
Premises; provided, however, that if Tenant shall require heating, ventilation
or air-conditioning in excess of that which Landlord shall be required to
provide hereunder, Landlord shall provide such additional heating, ventilation
or air conditioning at such rates and upon such additional conditions as shall
be reasonably determined by Landlord from time to time. As of the date of this
Lease, the charge for after-hours HVAC service is $.50 per ton of HVAC per hour.

 

  c) Electric Service. Landlord shall provide at all times (subject to Section
9f) below, electric current as required for building standard lighting,
fractional horsepower office machines, personal computers, a server room
designed to serve Tenant’s expected computing and communications needs (as
described on Exhibit B and attachments to that exhibit) and similar standard
office equipment. Tenant shall not install, or permit the installation, in the
Premises of any equipment or machines which will increase Tenant’s use of
electric current in excess of the standard office requirements described above
without Landlord’s prior written consent. If Tenant shall require electric
current which may disrupt the provision of electrical service to other tenants,
Landlord may refuse to grant its consent. If Tenant’s increased electrical
requirements will materially affect the temperature level in the Premises or the
Property, Landlord’s consent may be conditioned upon Tenant’s requirement to pay
such amounts as will be incurred by Landlord to install and operate any
machinery or equipment necessary to restore the temperature level to that
otherwise required to be provided by Landlord, including but not limited to the
cost of modifications to the air conditioning system. In the event more than one
provider of electric service is available to the Building or the Premises,
Landlord shall, in its sole discretion, have the right to elect such service
provider and Tenant shall not purchase electrical service from any third party
without Landlord’s prior consent, which consent shall not be unreasonably
withheld or delayed. Tenant shall purchase all non-standard light bulbs,
fluorescent tubes, ballasts, or starters used in the Premises from Landlord;
standard light bulbs, tubes, ballasts and starters shall be provided by Landlord
at its expense. Landlord shall not, in any way be liable or responsible to
Tenant for any loss or damage or expense which Tenant may incur or sustain if,
for any reasons beyond Landlord’s control, either the quantity or character of
electric service is changed or is no longer available or suitable for Tenant’s
requirements. Any riser or risers (and all other equipment proper or necessary
in connection therewith) required after the commencement of the Term to supply
Tenant’s electrical requirement will, upon Tenant’s written request (and at its
sole expense as additional rent), be installed by Landlord, so long as feasible.
If any tax is imposed upon Landlord’s receipts from the sale or resale of
electrical energy or gas or telephone service to Tenant by any governmental
authority, Tenant covenants that, where permitted by Law, Tenant’s pro rata
share of such taxes shall be paid by Tenant to Landlord.

 

  d) Water. Water for drinking and rest room purposes.

 

  e) Janitorial. Customary janitorial, trash removal and cleaning services
Monday through Friday or Sunday through Thursday in and about the Premises,
provided that the Premises are used exclusively for office purposes and are kept
reasonably in order by Tenant.

 

  f) Interruption of Services. Landlord shall not be liable for any failure to
furnish, stoppage of, or interruption in furnishing any of the services or
utilities described herein, when such failure is caused by accident, breakage,
repairs, strikes, lockouts, labor disputes, labor disturbances, governmental
regulation, civil disturbances, acts of war, moratorium or other governmental
action, or computer software weaknesses (such as the Year 2000 problem), or any
other cause beyond Landlord’s control, and, in such event, Tenant shall

 

OFFICE LEASE

   PAGE 9



--------------------------------------------------------------------------------

not be entitled to any, damages nor shall any failure or interruption abate or
suspend Tenant’s obligation to pay Rent and additional rental required under
this Lease or constitute or be construed as a constructive or other eviction of
Tenant. Further, in the event any governmental authority or public utility
promulgates or revises any law, ordinance, rule or regulation, or issues
mandatory controls or voluntary controls relating to the use or conservation of
energy, water, gas, light or electricity, the reduction of automobile or other
emissions, or the provision of any other utility or service, Landlord may take
any reasonably appropriate action to comply with such law, ordinance, rule,
regulation, mandatory control or voluntary guideline without affecting Tenant’s
obligations hereunder. Landlord shall not be responsible for, and Tenant waives
any rights with respect to, providing security or other protection for Tenant or
its employees, invitees or property in or about the Premises or the Property.
All of the above notwithstanding, if any interruption of utilities or services
renders all or any part of the Premises untenantable for their intended purposes
for more than five (5) business days, then Tenant’s obligation to pay Rent with
respect to the portion that has been rendered untenantable shall abate for the
period of time that they remain untenantable.

 

  g) Monitoring Excess Use. The parties intend and believe that the utilities
supplied to the Premises upon completion of Landlord’s Work and the initial
Tenant Improvements will be sufficient for Tenant’s use and that Tenant’s use
will not exceed that nominally used by a tenant occupying similar office space
for similar office purposes, which shall not in any event be less than the use
described in the first sentence of 9c) above (“Utility Use Standard”). If
Tenant’s actual use of utilities is in excess of the Utility Use Standard, then,
with the exception of excess use of the HVAC which shall be subject to Section
9b) above, Tenant shall pay Landlord upon demand as additional rent, the cost of
such excess utility usage in addition to any other rent or charge due from
Tenant under this Lease. In addition, and only in that instance, Landlord may
install and operate additional meters or any other reasonable system for
monitoring or estimating any services or utilities used by Tenant in excess of
those required to be provided by Landlord under this Section (including a system
for Landlord’s engineer to reasonably estimate any such excess usage) at
Tenant’s sole cost. If such system indicates that Tenant’s use actually exceeds
the Utility Use Standard, then Tenant shall pay Landlord’s charges for
installing and operating such system and any supplementary heat, electrical or
other systems or equipment (or adjustments or modifications to the existing
Systems and Equipment) that are required as a direct result of Tenant’s use in
excess of the Utility Use Standard, and Landlord’s charges for such amount of
excess services or utilities used by Tenant.

 

10. Alterations and Liens.

 

  a) Alterations. Tenant shall make no additions, changes, alterations or
improvements (the “Work”) to the Premises or the Systems and Equipment
pertaining to the Premises without the prior written consent of Landlord, except
that Tenant may, without Landlord’s consent, make cosmetic alterations to the
Premises that do not impact or require alterations to the Systems and Equipment
so long as the costs of the alterations do not exceed $750,000 in any year, and
provided that Landlord shall not in any event unreasonably withhold, condition
or delay its consent. Landlord may impose as a condition of such consent such
requirements as Landlord in its reasonable discretion deems necessary or
desirable including, without limitation, the submission of plans and
specifications for Landlord’s prior written approval, obtaining necessary
permits, obtaining insurance, prior approval of contractors, subcontractors and
suppliers, prior receipt of copies of all contracts and subcontracts, contractor
and subcontractor lien waivers, affidavits listing all contractors,
subcontractors and suppliers, use of union labor (if Landlord uses union labor
for such work in the Building), affidavits from engineers acceptable to Landlord
stating that the Work will not adversely affect the Systems and Equipment or the
structure of the Property, and reasonable requirements as to the manner and
times in which such Work shall be done. All Work shall be performed in a good
and workmanlike manner and all materials used shall be of a quality comparable
to or better than those in the Premises and Property and shall be in accordance
with plans and specifications approved by Landlord, and Landlord may require
that all such Work be performed under Landlord’s supervision. In all cases,
Tenant shall pay Landlord a fee of two percent (2%) of the total cost of the
Work above the $50,000 annual threshold to cover Landlord’s overhead in
reviewing Tenant’s plans and specifications and performing any supervision of
the Work. If Landlord consents or supervises, the same shall not be deemed a
warranty as to the adequacy of the design, workmanship or quality of materials,
and Landlord hereby expressly disclaims any responsibility or liability for the
same. Landlord shall under no circumstances have any obligation to repair,
maintain or replace any portion of the Work. The foregoing provisions shall not
apply to Landlord’s Work or to the initial Tenant Improvements, which shall be
governed by the terms of Exhibit B.

 

  b) Liens. Tenant shall keep the Property and Premises free from any
mechanic’s, materialman’s or similar liens or other such encumbrances in
connection with any Work

 

OFFICE LEASE

   PAGE 10



--------------------------------------------------------------------------------

on or respecting the Premises not performed by or at the request of Landlord,
and shall indemnify and hold Landlord harmless from and against any claims,
liabilities, judgments, or costs (including attorneys’ fees) arising out of the
same or in connection therewith. Tenant shall give Landlord notice at least
twenty (20) days prior to the commencement of any Work on the Premises (or such
additional time as may be necessary under applicable Laws), to afford Landlord
the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within thirty (30) days after written notice by Landlord, and if
Tenant shall fail to do so, Landlord may pay the amount necessary to remove such
lien or encumbrance, without being responsible for investigating the validity
thereof. The amount so paid shall be deemed additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease. Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord’s title to the Property or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract. Any claim to a lien or encumbrance upon the
Property or Premises arising in connection with any Work on or respecting the
Premises not performed or at the request of Landlord shall be null and void, or
at Landlord’s option shall attach only against Tenant’s interest in the Premises
and shall in all respects be subordinate to Landlord’s title to the Property and
Premises.

 

11. Repairs. Except for customary cleaning and trash removal provided by
Landlord under Section 9, and damage covered under Sections 12 and 14, Tenant
shall keep the Premises in good and sanitary condition, working order and repair
(including without limitation, carpet, wall-covering, doors, plumbing and other
fixtures, equipment, alterations and improvements whether installed by Landlord
or Tenant). In the event that any repairs, maintenance or replacements are
required, Tenant shall promptly arrange for the same either through Landlord for
such reasonable charges as Landlord may from time to time establish, or such
contractors as Landlord generally uses at the Property or such other contractors
as Landlord shall first approve in writing, and in a first class, workmanlike
manner approved by Landlord in advance in writing. If Tenant does not promptly
make such arrangements, Landlord may, but need not, make such repairs,
maintenance and replacements, and the costs paid or incurred by Landlord
therefor shall be reimbursed by Tenant promptly after request by Landlord.
Landlord and its contractors shall have the right, at all reasonable times and
upon reasonable notice, to enter upon the Premises to make any repairs to the
Premises or the Property reasonably required or deemed reasonably necessary by
Landlord and to erect such equipment, including scaffolding, as is reasonably
necessary to effect such repairs. Tenant shall indemnify Landlord and pay for
any repairs, maintenance and replacements to areas of the Property outside the
Premises, caused, in whole or in part, as a result of moving any furniture,
fixtures, or other property to or from the Premises, or by Tenant or its
employees, agents, contractors, or visitors.

 

12. Casualty Damage. Subject to the provisions of this Section 12, if the
Premises or any Common Areas of the Property providing access thereto shall be
damaged by fire or other casualty, Landlord shall repair and restore the same.
Such restoration shall be to substantially the condition prior to the casualty,
except for modifications required by zoning and building codes and other Laws or
by any Holder, any other modifications to the Common Areas deemed desirable by
Landlord (provided access to the Premises is not materially impaired), and
except that Landlord shall not be required to repair or replace any of Tenant’s
furniture, furnishings, fixtures or equipment. Landlord shall not be liable for
any inconvenience or annoyance to Tenant or its visitors, or injury to Tenant’s
business resulting in any way from such damage or the repair thereof. However,
Landlord shall allow Tenant a proportionate abatement of Rent during the time
and to the extent the Premises are unfit for occupancy for the purposes
permitted under this Lease and not used by Tenant for the conduct of business as
a result thereof. Notwithstanding the foregoing to the contrary, Landlord may
elect to terminate this Lease by notifying Tenant in writing of such termination
within sixty (60) days after the date of damage (such termination notice to
include a termination date providing at least one hundred twenty (120) days for
Tenant to vacate the Premises, to the extent Tenant is still able to occupy the
Premises), if the Property shall be damaged by fire or other casualty or cause
such that: (a) repairs to the Premises and access thereto cannot reasonably be
completed within 270 days after the casualty without the payment of overtime or
other premiums, (b) more than 65% of the Premises is affected by the damage, and
fewer than 24 months remain in the Term, or any material damage occurs to the
Premises during the last 12 months of the Term, (c) the cost of the repairs,
alterations, restoration or improvement work would exceed 35% of the replacement
value of the Property, or the nature of such work would make termination of this
Lease necessary, or (d) the damage is not covered by any insurance and would not
be covered by an “all risk” policy of property damage insurance, the cost to
repair is reasonably estimated to exceed $250,000, and Landlord has elected not
to make the repairs and does not in fact make the repairs. Tenant agrees that
Landlord’s obligation to restore, and the abatement of Rent provided herein,
shall be Tenant’s sole recourse in the event of such damage, and waives any
other rights Tenant may have under any applicable Law to terminate the Lease by
reason of damage to the Premises or Property. Tenant acknowledges that this
Section represents the entire agreement between the parties respecting damage to
the Premises or Property.

 

OFFICE LEASE

   PAGE 11



--------------------------------------------------------------------------------

All of the above notwithstanding, if more than 35% of the Premises are destroyed
or rendered untenantable by casualty, and if the repairs and restoration cannot
reasonably be effected within 270 days after the date of the casualty, then
Tenant shall have the right to terminate this Lease by written notice given to
Landlord within 60 days after the date of the casualty.

 

13. Insurance, Subrogation, and Waiver of Claims.

 

  a) Tenant Insurance. Tenant shall maintain during the Term comprehensive (or
commercial) general liability insurance, with limits of not less than $3,000,000
combined single limit for personal injury, bodily injury or death, or property
damage or destruction (including loss of use thereof) for any one occurrence.
Tenant shall also maintain during the Term worker compensation insurance as
required by statute, and primary, noncontributory, “all-risk” property damage
insurance covering Tenant’s possessions, any tenant improvements, fixtures,
personal property, furniture, equipment and inventory, business records, for
damage or other loss caused by fire or other casualty or cause including, but
not limited to, vandalism and malicious mischief, theft, water damage of any
type, including sprinkler leakage, bursting or stoppage of pipes, explosion,
business interruption, and other insurable risks in amounts not less than ninety
percent (90%) of the full insurable replacement value of such property and of
the full insurable value of such other interests of Tenant (subject to
reasonable deductible amounts). Landlord will not carry insurance on Tenant’s
possessions, fixtures, equipment, furniture or inventory and will not be
responsible for any loss or damage thereto or for any of Tenant’s lost earnings
or profits attributable to Tenant’s inability to fully use or obtain access to
the Premises or Property.

 

  i) Tenant shall provide Landlord with certificates evidencing such coverage
(and, with respect to liability coverage, showing Landlord and such other
parties who are Holders or who manage the Property as Landlord shall designate
from time to time as additional insureds) prior to the Commencement Date, which
shall state that such insurance coverage may not be changed or canceled without
at least twenty (20) days’ prior written notice to Landlord, and shall provide
renewal certificates to Landlord at least twenty (20) days prior to expiration
of such policies. All insurance required to be maintained by Tenant shall be
issued by insurance companies authorized to do insurance business in the State
of Washington and rated not less than A-VII in Best’s Insurance Guide. Landlord
may periodically, but not more often than every five years, require that Tenant
reasonably increase the aforementioned coverage. Except as provided to the
contrary herein, any insurance carried by Landlord or Tenant shall be for the
sole benefit of the party carrying such insurance. Any insurance policies
hereunder may be “blanket polices.”

 

  b) Landlord Insurance. Landlord shall, as part of Operating Expenses, maintain
during the Term comprehensive (or commercial) general liability insurance, with
limits of not less than $3,000,000.00 combined single limit for personal injury,
bodily injury or death, or property damage or destruction (including loss of use
thereof) for any one occurrence. Landlord shall, as part of Operating Expenses,
maintain during the Term worker compensation insurance as required by statute,
and primary, non-contributory, extended coverage or “all-risk” property damage
insurance, in an amount equal to at least ninety percent (90%) of the full
insurable replacement value of the Property (exclusive of the costs of
excavation, foundations and footings, and such risks required to be covered by
Tenant’s insurance, and subject to reasonable deductible amounts), or such other
amount necessary to prevent Landlord from being a co-insured, and such other
coverage as Landlord shall deem appropriate or that may be required by any
Holder.

 

  c) Release and Waiver of Subrogation. Neither Landlord nor Tenant shall be
liable to the other or to any insurance company or companies (by way of
subrogation or otherwise) insuring the other party or parties for any loss or
damage to the Building or Premises, or to the tangible personal property of the
other party or of any third party, occurring in or about the Premises or
Building, even though such loss or damage might have been occasioned by the
negligence of such party, its agents or employees, if such loss or damage would
fall within the scope of a fire and other perils (all risk) policy of property
damage insurance, whether or not the party or parties suffering the loss
actually maintained such insurance. Each party shall obtain from its respective
insurer under each insurance policy it maintains a waiver of all rights of
subrogation which the insurer of that party may have against the other party,
and Landlord and Tenant shall indemnify the other against any loss or expense,
including reasonable attorneys’ fees, resulting from the failure to obtain such
a waiver.

 

14. Condemnation. If the whole or any material part of the Premises, or such
portion of the Property as is reasonably required for continued use of the
Premises for their intended purposes, shall be taken by power of eminent domain
or condemned by any competent authority for any public or quasi-public use or
purpose, or if any adjacent property or street shall be reconfigured or vacated

 

OFFICE LEASE

   PAGE 12



--------------------------------------------------------------------------------

by such authority in such manner as to require the use or reconstruction of any
part of the Premises, or if Landlord shall grant a deed or other instrument in
lieu of such taking by eminent domain or condemnation, Landlord shall have the
option to terminate this Lease upon ninety (90) days notice, provided such
notice is given no later than one hundred eighty (180) days after the date of
such taking, condemnation, reconfiguration, vacation, deed or other instrument.
Tenant shall have reciprocal termination rights if the whole or any material
part of the Premises is permanently taken, or if access to the Premises is
permanently materially impaired. Landlord shall be entitled to receive the
entire award or payment in connection therewith, except that Tenant shall have
the right to file any separate claim available to Tenant for any taking of
Tenant’s personal property and fixtures belonging to Tenant and removable by
Tenant upon expiration of the Term, and for moving expenses (so long as such
claim does not diminish the award available to Landlord or any Holder, and such
claim is payable separately to Tenant). All Rent shall be apportioned as of the
date of such termination, or the date of such taking, whichever shall first
occur. If any part of the Premises shall be taken, and this Lease shall not be
so terminated, the Rent shall be proportionately abated.

 

15. Return of Possession. At the expiration or earlier termination of this Lease
or Tenant’s right of possession, Tenant shall surrender possession of the
Premises in as good as when received condition except for ordinary wear and
tear, Landlord’s maintenance and repair obligations pursuant to this Lease,
latent defects existing as of the Commencement Date, casualty, and damage
resulting from condemnation. Tenant shall surrender all keys and any key cards
or cards, to Landlord, and advise Landlord as to the combination of any locks or
vaults then remaining in the Premises, and shall remove all trade fixtures and
personal property. All improvements, fixtures and other items in or upon the
Premises (except trade fixtures and personal property belonging to Tenant),
whether installed by Tenant or Landlord, shall be Landlord’s property and shall
remain upon the Premises, all without compensation, allowance or credit to
Tenant. However, if as a condition of Landlord’s consent to any improvements
Landlord so directs by notice, Tenant shall promptly remove such of the
foregoing items as have been so designated, and restore the Premises to the
condition prior to the installation of such items; provided, Landlord shall not
require removal of the initial Tenant Improvements installed pursuant to Exhibit
B of this Lease. If Tenant shall fail to perform any repairs or restoration
required under Section 15, or fails to remove any items from the Premises
required hereunder, Landlord may do so, and Tenant shall pay Landlord the cost
thereof upon demand. All property removed from the Premises by Landlord pursuant
to any provisions of this Lease or any Law may be handled or stored by Landlord
at Tenant’s expense, and Landlord shall in no event be responsible for the
value, preservation or safekeeping thereof. All property not removed from
Premises or retaken from storage by Tenant within thirty (30) days after
expiration or earlier termination of this Lease or Tenant’s right to possession
shall at Landlord’s option be conclusively deemed to have been conveyed by
Tenant to Landlord as if by bill of sale without payment by Landlord. Unless
prohibited by applicable Law, Landlord shall have a lien against such property
for the costs incurred in removing and storing the same.

 

16. Holding Over. Unless Landlord expressly agrees otherwise in writing, Tenant
shall pay Landlord 150% of the amount of Rent then applicable (or the highest
amount permitted by Law, whichever shall be less) prorated on per diem basis for
each day Tenant shall retain possession of the Premises or any part thereof
after expiration or earlier termination of this Lease without Landlord’s
consent, together with all damages sustained by Landlord on account thereof. The
foregoing provisions shall not serve as permission for Tenant to hold-over, nor
serve to extend the Term (although Tenant shall remain bound to comply with all
provisions of this Lease until Tenant vacates the Premises, and shall be subject
to the provisions of Section 13). Notwithstanding the foregoing to the contrary,
at any time before or after expiration or earlier termination of the Lease,
Landlord may serve notice advising Tenant of the amount of Base Rent and other
terms required, should Tenant desire to enter a month-to-month tenancy (and if
Tenant shall hold over more than one (1) full calendar month after such notice,
Tenant shall thereafter be deemed a month-to-month tenant, on the terms and
provisions of this Lease then in effect, as modified by Landlord’s notice, and
except that Tenant shall not be entitled to any renewal or expansion rights
contained in this Lease or any amendments hereto). In addition, Tenant shall
indemnify and hold Landlord harmless from any and all costs, expenses,
liabilities or damages, including any consequential or incidental damages,
Landlord may incur as a result of Tenant holding over without Landlord’s
consent.

 

17. No Waiver. No provision of this Lease will be deemed waived by either party
unless expressly waived in writing signed by the waiving party. No waiver shall
be implied by delay or any other act or omission of either party. No waiver by
either party of any provision of this Lease shall be deemed a waiver of such
provision with respect to any subsequent matter relating to such provision, and
Landlord’s consent or approval respecting any action by Tenant shall not
constitute a waiver of the requirement for obtaining Landlord’s consent or
approval respecting any subsequent action. Acceptance of Rent by Landlord shall
not constitute a waiver of any breach by Tenant of any term or provision of this
Lease other than payment of the Rent so accepted. The acceptance of Rent or of
the performance of any other term or provision from any Person other than
Tenant, including any Transferee, shall not constitute a waiver of Landlord’s
right to approve any Transfer.

 

OFFICE LEASE

   PAGE 13



--------------------------------------------------------------------------------

18. Attorneys’ Fees. In the event of any litigation between the parties, the
prevailing party shall be entitled to obtain, as part of the judgment, all
reasonable attorneys’ fees, costs and expenses incurred in connection with such
litigation.

 

19. Personal Property Taxes, Rent Taxes and Other Taxes. Tenant shall pay prior
to delinquency all taxes, charges or other governmental impositions assessed
against or levied upon Tenant’s fixtures, furnishings, equipment and personal
property located in the Premises, and any Work to the Premises under Section 10.
Whenever possible, Tenant shall cause all such items to be assessed and billed
separately from the property of Landlord. In the event any such items shall be
assessed and billed with the property of Landlord, Tenant shall pay Landlord its
share of such taxes, charges or other governmental impositions within thirty
(30) days after Landlord delivers a statement and a copy of the assessment or
other documentation showing the amount of such impositions applicable to
Tenant’s property.

 

20. Subordination, Attornment, Estoppel and Holder Protection.

 

  a) Subordination.

 

  i) This lease is subject and subordinate to all ground or underlying leases
and to all Mortgages, deeds of trust, security deeds and other security
instruments in the nature of a Mortgage (any such Mortgage, deed of trust,
security deed or other security instrument, a “Mortgage”) which may now or
hereafter affect such leases or the real property of which the Premises are a
part and to all renewals, modifications, consolidations, spreaders, replacements
and extensions of any such underlying leases and Mortgages; provided, however,
that so long as Tenant is not in material breach of its obligations under this
Lease, no foreclosure of, deed in lieu of foreclosure of, or sale under any
mortgage or deed of trust, and no termination of any ground or underlying lease,
and no steps or procedures taken under any such mortgage, deed of trust or
lease, shall affect Tenant’s rights under this Lease or disturb Tenant’s
peaceful possession of the Premises. This clause shall be self-operative and no
further instrument of subordination shall be required by any ground or
underlying lessor or any Holder. If any Holder should request confirmation of
the foregoing, Tenant shall execute and deliver a subordination and
non-disturbance agreement that is consistent with the terms set forth above and
otherwise in commercially reasonable form.

 

  ii) Notwithstanding the foregoing, Tenant agrees that a Holder or other
purchaser at foreclosure may elect to treat this Lease as superior to the lien
of the Mortgage in any foreclosure of the Mortgage, in which case Tenant shall
attorn to the Holder or other purchaser at foreclosure. All present and future
Holders are intended to be, and may enforce this covenant as, third party
beneficiaries.

 

  b) Estoppel Certificate. Each party, at any time, and from time to time,
within twenty-one (21) days of written request by the other or from any Holder,
shall execute, acknowledge and deliver to the other party or any Holder, and/or
to any other person specified by Landlord, or any Holder, a statement certifying
that this Lease is unmodified and in full force and effect (or, if there have
been modifications, that the same is in full force and effect as modified and
stating the modifications), stating the dates to which the rent and additional
rent have been paid, stating whether or not, to that party’s knowledge, there
exists any default by Landlord or Tenant under this Lease, and if so, specifying
each such default, stating whether, to that party’s knowledge, Tenant has any
rights to offsets or abatement of rent, stating whether Tenant has prepaid any
rent for more than one month in advance, and certifying as to such other matters
concerning the status of this Lease as the other party or any Holder may
reasonably request. Such statement may be relied upon by Landlord, Tenant, or
any Holders, or other person specified by Landlord or any Mortgages, and their
respective successors and/or assigns.

 

  c) Holder’s Rights. Tenant agrees that if Landlord has notified Tenant in
writing of the name and address of any Holder on the Property or the real
property of which the Property is a part, the following rights and benefits
shall inure to the benefit of each such Holder until satisfaction of its
Mortgage or expiration of this Lease:

 

  i) If (i) Landlord defaults in the performance of any of its obligations under
this Lease and fails to cure the default and (ii) as a consequence, Tenant would
have the right to an abatement or offset against the payment of rent or the
right to terminate this Lease, Tenant shall not exercise any such right without
first giving notice and an opportunity to cure as described in below to the
Holder(s);

 

  ii) Tenant shall not agree to a modification, termination or surrender of this
Lease without the written consent of the Holder(s); and

 

OFFICE LEASE

   PAGE 14



--------------------------------------------------------------------------------

  iii) Tenant shall send to the Holder(s) copies of any default notices sent to
the Landlord.

 

  iv) If Landlord’s default: (i) can be cured by the payment of money, the
Holder(s) shall have fifteen (15) days in the aggregate to cure the default;
(ii) cannot be cured by the payment of money but is curable within thirty (30)
days, the Holder(s) shall have thirty (30) days in the aggregate to cure the
default; and (iii) cannot be cured by the payment of money and cannot be cured
within thirty (30) days, the Holder(s) shall have such period of time as is
necessary to cure the default provided that (x) the Holder shall notify Tenant
of its intention to cure the default, (y) the Holder commences action to cure
the default within twenty (20) days and (z) the Holder thereafter proceeds
diligently at all times to cure the default. Notwithstanding the foregoing, in
no event shall any Holder have a lesser period of time to cure a default than is
granted to Landlord under this Lease.

 

  d) Attornment. If any Holder or designee of Holder succeeds to Landlord’s
interest in the Property in which the Premises are located, then, at the request
of such Holder or designee, Tenant shall attorn to such Holder or designee but
such Holder or designee (i) shall not be liable for any act or omission of
Landlord under this Lease occurring prior to the conveyance of title to the
Holder or its designee of which it had no prior notice, (ii) shall not be
subject to any offset, defense or counterclaim accruing prior to such conveyance
of which it had no prior notice, (iii) shall not be bound by any payment prior
to such conveyance of rent for more than one month in advance (except
prepayments in the nature of security for the performance by Tenant of its
obligations hereunder), (iv) shall not be bound by an amendment or modification
of this Lease made (1) after notice to Tenant of the execution of the underlying
Mortgage in question and (2) without the consent of such Holder, where required,
(v) except for the obligations of Landlord described in Exhibit C of this Lease
(which shall be binding on any Holder or designee of a Holder which succeeds to
Landlord’s interest in the Property or the Premises) shall not be bound by any
covenant to perform (including, without limitation, any covenant to complete)
any renovation or construction in the Premises or to pay any sums to Tenant in
connection therewith, in either case arising or accruing prior to the date of
such conveyance of Landlord’s interest, and (vi) shall be liable for the
performance of the other obligations of Landlord under this Lease only during
the period such Mortgages or designee shall hold such interest in the Property.

 

  e) Third Party Beneficiary. All present and future Holders are intended to be,
and may enforce the provisions of this Section, as third party beneficiaries,
before or after foreclosure of the Mortgage(s) held by it.

 

21. Assignment and Subletting.

 

  a) Transfers. Tenant shall not, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed, as
further described below: (i) assign, mortgage, pledge, hypothecate, encumber, or
permit any lien to attach to, or otherwise transfer, this Lease or any interest
hereunder, by operation of law or otherwise, (ii) sublet the Premises or any
part thereof, or (iii) permit the use of the Premises by any Persons other than
Tenant and its employees (all of the foregoing are hereinafter sometimes
referred to collectively as “Transfers” and any Person to whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
“Transferee”). If Tenant shall desire Landlord’s consent to any Transfer, Tenant
shall notify Landlord in writing, which notice shall include: (a) the proposed
effective date shall not be less than 30 nor more than 270 days after Tenant’s
notice), (b) the portion of the Premises to be Transferred (herein called the
“Subject Space”), (c) the terms of the proposed Transfer and the consideration
therefor, the name and address of the proposed Transferee, and a copy of all
documentation then existing and pertaining to the proposed Transfer, and (d)
current financial statements of the proposed Transferee certified by an officer,
partner or owner thereof, and any other information to enable Landlord to
determine the financial responsibility, character, and reputation of the
proposed Transferee, nature of such Transferee’s business and proposed use of
the Subject Space, and such other information as Landlord may reasonably
require. Any Transfer made without complying with this Section shall, at
Landlord’s option, be null, void and of no effect, or shall constitute a Default
under this Lease. Whether or not Landlord shall grant consent, Tenant shall pay
Six Hundred and 00/100 Dollars ($600.00) towards Landlord’s review and
processing expenses, as well as any reasonable legal fees incurred by Landlord
(not to exceed $1,500), within thirty (30) days after written request by
Landlord.

 

Notwithstanding the foregoing, without further consents or approvals, Tenant may
assign this Lease, in whole or in part, and may sublease all of any part of the
Premises, to (a) a parent or subsidiary of Tenant, the entity with which or into
which Tenant may merge (whether or not Tenant is the survivor of that merger),
or an entity that is controlled by,

 

OFFICE LEASE

   PAGE 15



--------------------------------------------------------------------------------

controls or is under common control with Tenant, or (b) the purchaser of
substantially all of the assets of any operating division of Tenant that is
occupying the Premises (any entity described by (a) or (b) being referred to as
an “Affiliate”), all so long as the Affiliate assumes and agrees to perform
Tenant’s obligations under this Lease with respect to the portion of the
Premises to be occupied by the Affiliate. Any part of the Premises may be used
or occupied by a party or parties in connection with the transaction of business
with Tenant or an entity that controls, is controlled by or is under common
control with Tenant. For the purposes of this paragraph, the term “control”
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a person or entity, or majority
ownership of any sort, whether through the ownership of voting securities, by
contract or otherwise.

 

  b) Transfer Premium. Except for any transfer to an Affiliate, if Landlord
consents to a Transfer, and as a condition thereto which the parties hereby
agree is reasonable, Tenant shall pay Landlord 50% of any Transfer Premium
derived by Tenant from such Transfer. “Transfer Premium” shall mean all rent,
additional rent or other consideration paid by such Transferee in excess of the
Rent payable by Tenant under this Lease (on a monthly basis during the Term, and
on a per rentable square foot basis, if less than all of the Premises is
transferred), after deducting the reasonable expenses incurred by Tenant for any
changes, alterations and improvements to the Premises, any other economic
concessions or services provided to the Transferee, and any customary brokerage
commissions paid in connection with the Transfer. If part of the consideration
for such Transfer shall be payable other than in cash, Landlord’s share of such
non-cash consideration shall be in such form as is reasonably satisfactory to
Landlord. The percentage of the Transfer Premium due Landlord hereunder shall be
paid within ten (10) days after Tenant receives any Transfer Premium from the
Transferee.

 

  c) Recapture. Except for any transfer to an Affiliate, and except for any
sublease of less than any full floor of the Premises for less than the full
remaining term, notwithstanding anything to the contrary contained in this
Section, Landlord shall have the option to recapture the Subject Space, subject
to Tenant’s right to withdraw its request for consent as described in this
subsection c). If Landlord desires to exercise this option, it shall give
written notice to Tenant of that election within 15 days after receipt of
Tenant’s request for consent to a Transfer. Within 10 days after receipt of
Landlord’s notice, Tenant may elect to revoke its request for consent and avoid
termination of this Lease as to the Subject Space by written notice given to
Landlord within 10 days. If Tenant does not elect to revoke its request for
consent, then Landlord’s notice shall have the effect of canceling and
terminating this Lease with respect to the Subject Space as of the date stated
in Tenant’s notice as the effective date of the proposed Transfer (or at
Landlord’s option, shall cause the Transfer to be made to Landlord or its agent,
in which case the parties shall execute the Transfer documentation promptly
thereafter). If this Lease shall be canceled with respect to less than the
entire Premises, the Rent reserved herein shall be prorated on the basis of the
number of rentable square feet retained by Tenant in proportion to the number of
rentable square feet contained in the Premises, this Lease as so amended shall
continue thereafter in full force and effect, and upon request of either party,
the parties shall execute written confirmation of the same.

 

  d) Terms of Consent. In the event of a Transfer to an Affiliate or if Landlord
consents to a Transfer: (a) the terms and conditions of this Lease, including
among other things, Tenant’s liability for the Premises, shall in no way be
deemed to have been waived or modified, (b) such consent shall not be deemed
consent to any further Transfer by either Tenant or a Transferee, (c) no
Transferee, except an Affiliate, shall succeed to any rights provided in this
Lease or any amendment hereto to extend the Term of this Lease, expand the
Premises, or lease additional space, any such rights being deemed personal to
Tenant, (d) Tenant shall deliver to Landlord promptly after execution, an
original executed copy of all documentation pertaining to the Transfer in form
reasonably acceptable to Landlord, and (e) Tenant shall furnish upon Landlord’s
request a complete statement, certified by an independent certified public
accountant setting forth in detail the computation of any Transfer Premium
Tenant has derived and shall derive from such Transfer. Any sublease hereunder
shall be subordinate and subject to the provisions of this Lease, and if this
Lease shall be terminated during the term of any sublease, Landlord shall have
the right to: (i) treat such sublease as canceled and repossess the Subject
Space by any lawful means, or (ii) except in the event of a Transfer to an
Affiliate, require that such subtenant attorn to and recognize Landlord as its
landlord under any such sublease. If Tenant shall Default and fail to cure
within the time permitted for cure under Section 23, Landlord is hereby
irrevocably authorized, as Tenant’s agent and attorney-in-fact, to direct any
Transferee to make all payments under or in connection with the Transfer
directly to Landlord (which Landlord shall apply towards Tenant’s obligations
under this Lease) until such Default is cured.

 

OFFICE LEASE

   PAGE 16



--------------------------------------------------------------------------------

  e) Certain Transfers. For purposes of this Lease, the term “Transfer” shall
also include (a) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of a majority of the partners, or
a transfer of a majority of partnership interests, within a twelve month period,
or the dissolution of the partnership, and (b) if Tenant is a closely held
corporation (i.e., whose stock is not publicly held and not traded through an
exchange or over the counter), the dissolution, merger, consolidation or other
reorganization of Tenant, or within a twelve (12) month period: (i) the sale or
other transfer of more than an aggregate of 50% of the voting shares of Tenant
(other than to immediate family members by reason of gift or death) or (ii) the
sale, mortgage, hypothecation or pledge of more than an aggregate of 50% of
Tenant’s net assets.

 

22. Rights Reserved By Landlord. Except to the extent expressly limited herein,
Landlord reserves full rights to control the Property (which rights may be
exercised without subjecting Landlord to claims for constructive eviction,
abatement of Rent, damages or other claims of any kind), including more
particularly, but without limitation, the following rights:

 

  a) Change Name of Property. To change the name or street address of the
Property; install and maintain signs on the exterior and interior of the
Property; retain at all times, and use in appropriate instances, keys to all
doors within and into the Premises; grant to any Person the right to conduct any
business or render any service at the Property, whether or not it is the same or
similar to the use permitted Tenant by this Lease; and have access for Landlord
and other tenants of the Property to any mail chutes located on the Premises
according to the rules of the United States Postal Service.

 

  b) Enter Premises. To enter the Premises at reasonable hours for reasonable
purposes, including inspection and supplying cleaning service or other services
to be provided Tenant hereunder, to show the Premises to current and prospective
mortgage lenders, ground lessors, insurers, and prospective purchasers, at
reasonable hours, in the last 6 months of the Term to show the Premises to
prospective tenants and to brokers, and if Tenant shall abandon the Premises at
any time, or shall vacate the same during the last 3 months of the Term, to
decorate, remodel, repair, or alter the Premises.

 

  c) Access Limitations. In case of fire, invasion, insurrection, riot, civil
disorder, public excitement or other dangerous condition, or threat thereof, to
limit or prevent access to the Property, shut down elevator service, activate
elevator emergency controls, or otherwise take such action or preventative
measures deemed necessary by Landlord for the safety of tenants or other
occupants of the Property or the protection of the Property and other property
located thereon or therein.

 

  d) Alterations. To decorate and to make alterations, additions and
improvements, structural or otherwise, in or to the Property or any part thereof
(exclusive, however, of the Premises), and any adjacent property, structure,
land, street or alley (including without limitation changes and reductions in
corridors, lobbies and other public areas and the installation of kiosks,
planters, sculptures, displays, escalators, mezzanines, and other structures,
facilities, amenities and features therein, and changes for the purpose of
connection with or entrance into or use of the Property in conjunction with any
adjoining or adjacent building or buildings, now existing or hereafter
constructed). In connection with such matters, or with any other repairs,
maintenance, improvements or alterations, in or about the Property, Landlord may
erect scaffolding and other structures reasonably required, and during such
operations may enter upon the Premises and take into and upon or through the
Premises, all materials required to make such repairs, maintenance, alterations
or improvements, and may close public entry ways, other public areas, restrooms,
stairways or corridors. Inconvenience caused by alterations, repairs,
maintenance, etc., shall not constitute or justify abatement of rent.

 

  e) Intentionally Omitted.

 

In connection with entering the Premises to exercise any of the foregoing
rights, Landlord shall: (a) provide reasonable advance written or oral notice
(but not less than twenty-four hours) to Tenant’s on-site manager or other
appropriate person (except in emergencies, or for routine cleaning or other
routine matters), (b) at the request of Tenant (except for routine janitorial
service) be accompanied at all times by an employee of Tenant, (c) adhere to
Tenant’s policies concerning security and safety, and (d) take reasonable steps
to minimize any interference with Tenant’s business.

 

23. Tenant’s Default. The occurrence of any one or more of the following events
shall constitute a “Default” by Tenant, provided so long as there is no filing
by or against Tenant or any Guarantor of a petition to have Tenant or such
Guarantor adjudged a bankrupt or a petition for reorganization or arrangement
under any Law relating to bankruptcy, Tenant may cure such Default within any
applicable time permitted below, and shall give rise to Landlord’s remedies set
forth in Section 24: (i) failure by Tenant to make any payment of Rent within
five (5) days after notice that payment is overdue; (ii) failure by Tenant to
deliver an estoppel certificate as required

 

OFFICE LEASE

   PAGE 17



--------------------------------------------------------------------------------

under Section 20b) within five (5) days after notice that the estoppel
certificate is overdue; (iii) failure by Tenant to observe or perform any of the
terms or conditions of this Lease to be observed or performed by Tenant other
than the payment of Rent, or as provided below, unless such failure is cured
within thirty (30) days after notice, or such shorter period expressly provided
elsewhere in this Lease (provided, if the nature of Tenant’s failure is such
that more time is reasonably required in order to cure, Tenant shall not be in
Default if Tenant commences to cure within such period and thereafter reasonably
seeks to cure such failure to completion); (iv) failure by Tenant to comply with
the Rules, unless such failure is cured within five (5) days after notice
(provided, if the nature of Tenant’s failure is such that more than five (5)
days time is reasonably required in order to cure, Tenant shall not be in
Default if Tenant commences to cure within such period and thereafter reasonably
seeks to cure such failure to completion); (v) (a) making by Tenant or any
guarantor of this Lease (“Guarantor”) of any general assignment for the benefit
of creditors, (b) filing by or against Tenant or any Guarantor of a petition to
have Tenant or such Guarantor adjudged a bankrupt or a petition for
reorganization or arrangement under any Law relating to bankruptcy (unless, in
the case of a petition filed against Tenant or such Guarantor, the same is
dismissed within sixty (60) days), (c) appointment of a trustee or receiver to
take possession of substantially all of Tenant’s assets located on the Premises
or of Tenant’s interest in this Lease, where possession is not restored to
Tenant within thirty (30) days, (d) attachment, execution or other judicial
seizure of substantially all of Tenant’s assets located on the Premises or of
Tenant’s interest in this Lease (e) Tenant’s or any Guarantor’s convening of a
meeting of its creditors or any class thereof for the purpose of effecting a
moratorium upon or composition of its debts, or (f) Tenant’s or any Guarantor’s
insolvency or admission of an inability to pay its debts as they mature; (vi)
cancellation of any guaranty of this Lease by any Guarantor. The notice and cure
periods provided herein are in lieu of, and not in addition to, any notice and
cure periods provided by Law.

 

24. Landlord’s Remedies. If a Default occurs and is not cured within any
applicable time permitted under Section 23, Landlord shall have the rights and
remedies hereinafter set forth:

 

  a) Terminate Lease. Terminate Tenant’s right to possession of the Premises by
any lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. In such event
Landlord shall be entitled to recover from the Tenant all past due Rent and
other charges; the expenses of reletting the Premises, including necessary
renovation and alteration of the Premises, reasonable attorneys’ fees and costs;
the worth at the time of award by the court having jurisdiction thereof of the
amount by which the unpaid Rent called for herein for the balance of the Term
after the time of such award exceeds the amount of such loss for the same period
that Tenant proves could be reasonably avoided; and that portion of any leasing
commission paid by Landlord and applicable to the unexpired Term of this Lease.
Unpaid installments of rent or other sums shall bear interest from the date due
at the Default Rate.

 

  b) Continue the Lease. Maintain Tenant’s right to possession, in which case
this Lease shall continue in effect whether or not Tenant shall have abandoned
or vacated the Premises. In such event Landlord shall be entitled to enforce all
Landlord’s right and remedies under this Lease, including the right to recover
past due Rent and other charges, the Rent and any other charges as may become
due hereunder, and at Landlord’s option, to recover the worth at the time of the
award by the court having jurisdiction thereof of the amount by which the unpaid
Rent called for herein for the balance of the Term after the time of such award
exceeds the amount of such loss for the same period that Tenant proves could be
reasonably avoided.

 

  c) Reletting for Tenant’s Account. Landlord may re-enter and attempt to relet
without terminating this Lease and remove all persons and property from the
Premises (which property may be removed and stored in a public warehouse or
elsewhere at the cost and risk of, and for the account of, Tenant), all without
service of notice or resort to legal process and without being deemed guilty of
trespass, or any liability of Landlord for any loss or damage which may be
occasioned thereby. If Landlord, without terminating this Lease, either (1)
elects to re-enter the Premises and attempt to relet, or (2) takes possession of
the Premises pursuant to legal proceedings, or (3) takes possession of the
Premises pursuant to any notice provided by law, then Landlord may, from time to
time, make such alterations and repairs as may be necessary in order to relet
the Premises or any part thereof for such term or terms (which may be for a term
extending beyond the term of this Lease) and at such rent and other terms as
Landlord in its reasonable discretion deems advisable. Upon such reletting, all
Rents received by Landlord from such reletting shall be applied, first, to the
payment of any indebtedness of Tenant (other than any rents due hereunder) to
Landlord; second, to the payment of any costs and expenses of obtaining
possession and any such reletting, including expense of alterations and repairs,
brokerage fees and attorney’s fees; third, to the payment of any rents due and
unpaid hereunder. If such rents and any other amounts received from such
reletting during any month be less than that to be paid during that month by
Tenant, Tenant shall immediately pay such deficiency to Landlord. No such
re-entry or taking

 

OFFICE LEASE

   PAGE 18



--------------------------------------------------------------------------------

possession of the Premises by Landlord shall be construed as an election by
Landlord to terminate this Lease unless a notice of such intention be given to
Tenant. Notwithstanding any such reletting without termination, Landlord may at
any time thereafter elect to terminate this Lease for such previous breach.
Should Landlord at any time terminate this Lease for any breach, in addition to
any other remedies it may have, Landlord may recover from Tenant all damages it
may incur by reason of such breach, including the cost of recovering the
Premises, reimbursement of the unamortized portion of any brokerage fees
incurred by Landlord in connection with Tenant’s Lease and all rent (accrued or
to accrue during the balance of the term of the Lease) which, at Landlord’s
election, shall be accelerated and be due in full on demand to the extent it
exceeds the amount that Tenant shows could be earned by Landlord during the
remaining balance of the Term.

 

  d) Other Remedies. Pursue any other remedy now or hereafter available to
Landlord under the laws or judicial decisions of the State in which the Premises
are located, including but not limited to the right to assess against Tenant an
amount equal to the attorneys’ fees incurred by Landlord in collecting any rent
or other payment due hereunder, which amount shall be due in full within ten
(10) days of Tenant’s receipt of the assessment by Landlord.

 

  e) Remedies Cumulative-Waiver. It is understood and agreed that the Landlord’s
remedies hereunder are cumulative and the Landlord’s exercise of any right or
remedy due to a default or breach by Tenant shall not be deemed a waiver of, or
to alter, affect or prejudice any right or remedy which Landlord may have under
this Lease or by law or in equity. The acceptance of Rent or any other acts or
omission of Landlord at any time or times after the happening of any event
authorizing the cancellation or forfeiture of this Lease, shall not operate as a
waiver of any past or future violation, breach or failure to keep or perform any
covenant, agreement, term or condition hereof other than payment of the Rent so
accepted, or to deprive Landlord of its right to cancel or terminate this Lease,
upon the written notice provided for herein, at any time that cause for
cancellation or termination may exist, or be construed so as at any time to stop
Landlord from promptly exercising any other option, right or remedy that it may
have under any term or provision of this Lease, at law or in equity.

 

  f) Acceptance of Payment. It is specifically understood and agreed that the
Landlord’s acceptance of any sum, whether as Base Rent, Operating Expense or
otherwise, which is less than the amount claimed as due by the Landlord, shall
not act as, or be deemed to be, a waiver of such claimed amount or a compromise
or accord and satisfaction of the amount claimed as due by Landlord.

 

  g) Intentionally Omitted.

 

  h) Other Matters. No re-entry or repossession, repairs, changes, alterations
and additions, reletting, acceptance of keys from Tenant, or any other action or
omission by Landlord shall be construed as an election by Landlord to terminate
this Lease or Tenant’s right to possession, or accept a surrender of the
Premises, nor shall the same operate to release the Tenant in whole or in part
from any of Tenant’s obligations hereunder, unless express written notice of
such intention is sent by Landlord or its agent to Tenant. Rent shall be paid
without any prior demand or notice therefor (except as expressly provided
herein) and without any deduction, set-off or counterclaim, or relief from any
valuation or appraisement laws. Landlord may apply payments received from Tenant
to any obligations of Tenant then accrued, without regard to such obligations as
may be designated by Tenant. The times set forth herein for the curing of
Defaults by Tenant are of the essence of this Lease.

 

25. Landlord’s Right to Cure. If Landlord shall fail to perform any term or
provision under this Lease required to be performed by Landlord, Landlord shall
not be deemed to be in default hereunder nor subject to any claims for damages
of any kind, unless such failure shall have continued for a period of thirty
(30) days after written notice thereof by Tenant; provided, if the nature of
Landlord’s failure is such that more than thirty (30) days are reasonably
required in order to cure, Landlord shall not be in default if Landlord
commences to cure such failure within such thirty (30) day period, and
thereafter reasonably seeks to cure such failure to completion. The
aforementioned periods of time permitted for Landlord to cure shall be extended
for any period of time during which Landlord is delayed in, or prevented from,
curing due to fire or other casualty, strikes, lock-outs or other labor
troubles, shortages of equipment or materials, governmental requirements, power
shortages or outages, acts or omissions by Tenant or other Persons, and other
causes beyond Landlord’s reasonable control. If Landlord shall fail to cure
within the times permitted for cure herein, Landlord shall be subject to such
remedies as may be available to Tenant (subject to the other provisions of this
Lease); provided, in recognition that Landlord must receive timely payments of
Rent and operate the Property, Tenant shall have no right of self-help to
perform repairs or any other obligation of Landlord, and shall have no right to
withhold, set-off, or abate Rent, except as is otherwise expressly provided in
this Lease.

 

OFFICE LEASE

   PAGE 19



--------------------------------------------------------------------------------

26. Conveyance by Landlord and Liability. In case Landlord or any successor
owner of the Property shall convey or otherwise dispose of any portion thereof
in which the Premises are located, to another Person (and nothing herein shall
be construed to restrict or prevent such conveyance or disposition), such other
Person shall thereupon be and become landlord hereunder and shall be deemed to
have fully assumed and be liable for all obligations of this Lease to be
performed by Landlord which first arise after the date of conveyance, including
the return of any Security Deposit, and Tenant shall attorn to such other
Person, and Landlord or such successor owner shall, from and after the date of
conveyance, be free of all liabilities and obligations hereunder not then
incurred. The liability of Landlord to Tenant for any default by Landlord under
this Lease or arising in connection herewith or with Landlord’s operation,
management, leasing, repair, renovation, alteration, or any other relating to
the Property or the Premises, shall be limited to the interest of Landlord in
the Property (and the rental proceeds thereof). Tenant agrees to look solely to
Landlord’s interest in the Property (and the rental proceeds thereof) for the
recovery of any judgment against Landlord, and Landlord shall not be personally
liable for any such judgment or deficiency after execution thereon. The
limitations of liability contained in this Section shall apply equally and inure
to the benefit of Landlord’s present and future partners, beneficiaries,
officers, directors, trustees, shareholders, agents and employees, and their
respective partners, heirs, successors and assigns. Under no circumstances shall
any present or future general or limited partner of Landlord (if Landlord is a
partnership), or trustee or beneficiary (if Landlord or any partner of Landlord
is a trust) have any liability for the performance of Landlord’s obligations
under this Lease. Notwithstanding the foregoing to the contrary, Landlord shall
have personal liability for insured claims, beyond Landlord’s interest in the
Property (and rental proceeds thereof), to the extent of Landlord’s liability
insurance coverage available for such claims.

 

27. Indemnification.

 

  a) Tenant Indemnification. Tenant will save and hold Landlord, and Landlord’s
members, officers, directors and/or partners and the management company (and its
employees) employed by Landlord for the management of the Property, if any,
harmless from and against all loss, damage, liability or expense (including
attorneys’ fees) resulting from, claimed by or against or incurred by Landlord;

 

  i) Arising from any injury to any person or loss of or damage to any property
caused by or resulting from any act or omission of Tenant or any officer, agent,
contractor, employee, guest, invitee, licensee or visitor of Tenant in or about
the Premises or Property or from any and all claims, liability, obligation, cost
or expense (including attorneys’ fees) incurred or arising from or by reason of
the use of the Premises by Tenant, Tenant’s subtenants or others or the conduct
of the business thereon or from any activity, work, or thing done, permitted or
suffered by the Tenant, or Tenant’s subtenants or others in or about the
Premises.

 

  ii) Arising from or incurred by reason of any breach or default in the
performance of any obligation on Tenant’s part to be performed under the terms
of this Lease.

 

  iii) Arising from the handling of Hazardous Materials, as defined in Section
30.

 

  b) Landlord Indemnification. Landlord will save and hold Tenant, and Tenant’s
members, officers, directors and/or partners harmless from and against all loss,
damage, liability or expense (including attorneys’ fees) resulting from, claimed
by or against or incurred by Tenant;

 

  i) Arising from any injury to any person or loss of or damage to any property
caused by or resulting from any act or omission of Landlord or any officer,
agent, contractor or employee of Landlord, or of any employee of any management
company employed by Landlord for the management of the Property, or from any
activity, work, or thing done, permitted or suffered by Landlord in or about the
Property and the Premises.

 

  ii) Arising from or incurred by reason of any breach or default in the
performance of any obligation on Landlord’s part to be performed under the terms
of this Lease.

 

  iii) Arising from the handling by Landlord of Hazardous Materials, as defined
in Section 30.

 

  c) Concurrent Negligence. Notwithstanding the foregoing, in the event of the
concurrent negligence of Tenant, its agents, employees, sublessees, invitees,
licensees, or contractors on the one hand and that of Landlord, its partners,
directors, officers, agents, employees or contractors on the other hand, which
concurrent negligence results in injury or damage to persons or property and
relates to the construction, alteration, repair, addition to, subtraction from,
improvement to or maintenance of the Premises, Common Areas or Property, each
party’s obligation to indemnify the other as set forth in this

 

OFFICE LEASE

   PAGE 20



--------------------------------------------------------------------------------

Section shall be limited to the extent of that party’s negligence, and that of
its agents, employees, sublessees, invitees, licensees or contractors, including
its proportional share of costs, attorneys’ fees, and expenses incurred in
connection with any claim, action or proceeding brought with respect to such
injury or damage.

 

  d) Worker’s Compensation. Landlord and Tenant specifically agree that the
provisions of this Section also apply to any claim of injury or damage to the
persons or property of their respective employees, and they acknowledge and
agree that as to such claims, each party does hereby waive any right of immunity
which it may have under industrial insurance (Title 51 RCW as amended and under
any substitute or replacement statute). This waiver and agreement was
specifically negotiated by Landlord and Tenant and is solely for the benefit of
Landlord and Tenant and their successors and assigns and is not intended as a
waiver of tenant’s rights of immunity under said industrial insurance for any
other purpose.

 

--------------------------------------------------------------------------------

Landlord’s Initials

  

--------------------------------------------------------------------------------

Tenant’s Initials

    

 

  e) Survival. The obligations of the parties under this Section arising by
reason of any occurrence taking place during the term of this Lease shall
survive the expiration or earlier termination of this Lease.

 

  f) Exculpation. Notwithstanding of the foregoing, neither Landlord nor the
management company (or its employees) employed by Landlord shall be liable for
any loss or damage to person or property sustained by Tenant, or other persons,
which may be caused by the Premises or the Property, or any appurtenances
thereto, being out of repair, or by the bursting or leakage of any water, gas,
sewer, or steam apes, or by theft or by any act or neglect or omission of any
tenant or occupant of the Property, or of any other person, or by any other
cause of whatsoever nature, unless caused by the negligence of Landlord or the
management company (or its employees) employed by Landlord.

 

  g) Limitation and Damages. In no event shall either party be liable to the
other for business interruption or consequential damages except as set forth in
Section 16 of this Lease.

 

28. Safety and Security Devices, Services and Programs. The parties acknowledge
that safety and security devices, services and programs provided by Landlord, if
any, while intended to deter crime and ensure safety, may not in given instances
prevent theft or other criminal acts, or ensure safety of persons or property.
The risk that any safety or security device, service or program may not be
effective, or may malfunction, or be circumvented by a criminal, is assumed by
Tenant with respect to Tenant’s property and interests, and Tenant shall obtain
insurance coverage to the extent Tenant desires protection against such criminal
acts and other losses. Tenant agrees to cooperate in any reasonable safety or
security program developed by Landlord or required by Law.

 

29. Communications and Computer Lines.

 

  a) Tenant’s Lines. Tenant may install, maintain, replace, repair, remove or
use any communications or computer wires, cables and related devices
(collectively the “Lines) at the Property in or serving the Premises, provided:
(a) Tenant shall obtain Landlord’s prior written consent, use an experienced and
qualified contractor approved in writing by Landlord, and comply with all of the
other provisions of Section 10, (b) any such installation, maintenance,
replacement, repair, removal or use shall comply with all Laws applicable
thereto and good work practices, and shall not interfere with the use of any
then existing Lines at the Property, (c) an acceptable number of spare Lines and
space for additional Lines shall be maintained for existing and future occupants
of the Property, as determined in Landlord’s reasonable opinion, (d) if Tenant
at any time uses any equipment that may create an electromagnetic field
exceeding the normal insulation ratings of ordinary twisted pair riser cable or
cause radiation higher than normal background radiation, the Lines therefor
(including riser cables) shall be appropriately insulated to prevent such
excessive electromagnetic fields or radiation, (e) as a condition to permitting
the installation of new Lines, Landlord may require that Tenant remove existing
Lines located in or serving the Premises, (f) Tenant’s rights shall be subject
to the rights of any regulated telephone company, and (g) Tenant shall pay all
costs in connection therewith. Landlord reserves the right to require that
Tenant remove any Lines located in or serving the Premises which are installed
in violation of these provisions, or which are at any time in violation of any
Laws or represent a dangerous or potentially dangerous condition, promptly after
written notice.

 

  i) Notwithstanding anything to the contrary contained in Section 15 of the
Lease, unless Tenant receives a written waiver from Landlord, Tenant shall
remove any or all Lines installed by or for Tenant within or serving the
Premises upon termination of the Lease. Any Lines not required to be removed
pursuant to this

 

OFFICE LEASE

   PAGE 21



--------------------------------------------------------------------------------

Paragraph shall, at Landlord’s option, become property of Landlord (without
payment by Landlord). If Tenant fails to remove such Lines as required by
Landlord, or violates any other provision of this Section, Landlord may, after
twenty (20) days written notice to Tenant, remove such Lines or remedy such
other violation, at Tenant’s expense (without limiting Landlord’s other remedies
available under this Lease or applicable Law). Tenant shall not, without the
prior written consent of Landlord in each instance, grant to any third party a
security interest or lien in or on the Lines, and any such security interest or
lien granted without Landlord’s written consent shall be null and void. Except
to the extent arising from the intentional or negligent acts of Landlord or
Landlord’s agents or employees, Landlord shall have no liability for damages
arising from, and Landlord does not warrant that the Tenant’s use of any Lines
will be free from the following (collectively called “Line Problems”): (x) any
eavesdropping or wire-tapping by unauthorized parties, (y) any failure of any
Lines to satisfy Tenant’s requirements, or (z) any shortages, failures,
variations, interruptions, disconnections, loss or damage caused by the
installation, maintenance, replacement, use or removal of Lines by or for other
tenants or occupants at the Property, by any failure of the environmental
conditions or the power supply for the Property to conform to any requirements
for the Lines or any associated equipment, or any other problems associated with
any Lines by any other cause. Under no circumstances shall any Line Problems be
deemed an actual or constructive eviction of Tenant, render Landlord liable to
Tenant for abatement of Rent, or relieve Tenant from performance of Tenant’s
Obligations under this Lease. Landlord in no event shall be liable for damages
by reason of loss of profits, business interruption or other consequential
damage arising from any Line Problems.

 

  b) Landlord’s Lines. Landlord may (but shall not have the obligation to): (i)
install new Lines at the Property (ii) create additional space for Lines at the
Property, and (iii) reasonably direct, monitor and/or supervise the
installation, maintenance, replacement and removal of, the allocation and
periodic re-allocation of available space (if any) for, and the allocation of
excess capacity (if any) on, any Lines now or hereafter installed at the
Property by Landlord, Tenant or any other party (but Landlord shall have no
right to monitor or control the information transmitted through such Lines).
Such rights shall not be in limitation of other rights that may be available to
Landlord by Law or otherwise. Landlord may include those costs in Operating
Expenses to the extent they are not paid directly by another tenant for which
the Lines are installed (including without limitation, costs for acquiring and
installing Lines and risers to accommodate new Lines and spare Lines, any
associated computerized system and software for maintaining records of Line
connections, and the fees of any consulting engineers and other experts);
provided, any capital expenditures included in Operating Expenses hereunder
shall be amortized (together with reasonable finance charges) over the period of
time prescribed by Section 6b).

 

30. Hazardous Materials. Landlord represents and warrants to Tenant that it has
no knowledge of any Hazardous Substances on or in the Premises, and that neither
the Building nor the Premises have been the object of complaints concerning
indoor air quality. As used in this Section 30, “knowledge” shall mean the
actual knowledge of Lisa Stewart of Urbis Partners, without having made any
independent inquiry or investigation. It is understood and agreed that Lisa
Stewart shall have no personal liability under this Section. Tenant shall not
transport, use, store, maintain, generate, manufacture, handle, dispose, release
or discharge any Hazardous Material” (as defined below) upon or about the
Property, or permit Tenant’s employees, agents, contractors, and other occupants
of the Premises to engage in such activities upon or about the Property.
However, the foregoing provisions shall not prohibit the transportation to and
from, and use, storage, maintenance and handling within, the Premises of
substances customarily used in offices (or such other business or activity
expressly permitted to be undertaken in the Premises), provided: (a) such
substances shall be used and maintained only in such quantities as are
reasonably necessary for such permitted use of the Premises, strictly in
accordance with applicable Law and the manufacturers’ instructions therefor, (b)
such substances (other than household products such as salt and non-industrial
cleaning fluids) shall not be disposed of, released or discharged on the
Property, and shall be transported to and from the Premises in compliance with
all applicable Laws, and as Landlord shall reasonably require, (c) if any
applicable Law or Landlord’s trash removal contractor requires that any such
substances be disposed of separately from ordinary trash, Tenant shall make
arrangements at Tenant’s expense for such disposal directly with a qualified and
licensed disposal company at a lawful disposal site (subject to scheduling and
approval by Landlord), and shall ensure that disposal occurs frequently enough
to prevent unnecessary storage of such substances in the Premises, and (d) any
remaining such substances shall be completely, properly and lawfully removed
from the Property upon expiration or earlier termination of this Lease.

 

  a) Notification by Tenant. Tenant shall promptly notify Landlord of: (i) any
enforcement, cleanup or other regulatory action taken or threatened by any
governmental or regulatory

 

OFFICE LEASE

   PAGE 22



--------------------------------------------------------------------------------

authority with respect to the presence of any Hazardous Material on the Premises
or the migration thereof from or to other property, (ii) any demands or claims
made or threatened by any party against Tenant or the Premises relating to any
loss or injury resulting from any Hazardous Material, (iii) any improper or
unlawful release, discharge, disposal or transportation of any Hazardous
Material on or from the Premises, and (iv) any matters where Tenant is required
by Law to give a notice to any governmental or regulatory authority respecting
any Hazardous Material on the Premises. Landlord shall have the right (but not
the obligation) to join and participate as a party in any legal proceedings or
actions affecting the Premises initiated in connection with any environmental,
health or safety Law. At such times as Landlord may reasonably request, Tenant
shall provide Landlord with a written list identifying any Hazardous Material
then used, stored, or maintained upon the Premises, the use and approximate
quantity of each such material, a copy of any material safety data sheet
(“MSDS”) issued by the manufacturer therefor, written information concerning the
removal, transportation and disposal of the same, and such other information as
Landlord may reasonably require or as may be required by Law. The term
“Hazardous Material” for purposes hereof shall mean any chemical, substance,
material or waste or component thereof which is now or hereafter listed, defined
or regulated as a hazardous or toxic chemical, substance, material or waste or
component thereof by any federal, state or local governing or regulatory body
having jurisdiction, or which would trigger any employee or community
“right-to-know” requirements adopted by any such body, or for which any such
body has adopted any requirements for the preparation or distribution of an
MSDS.

 

  b) Release of Hazardous Materials. If any Hazardous Material is released,
discharged or disposed of by Tenant or, during the Term, any other occupant of
the Premises, or their employees, agents or contractors, on or about the
Property in violation of the foregoing provisions, Tenant shall immediately,
properly and in compliance with applicable Laws clean up and remove all
Hazardous Material from the Property and any other affected property and clean
or replace any affected personal property (whether or not owned by Landlord), at
Tenant’s expense. Such clean up and removal work shall be subject to Landlord’s
prior written approval (except in emergencies), and shall include, without
limitation, any testing, investigation, and the preparation and implementation
of any remedial action plan required by any governmental body having
jurisdiction or reasonably required by Landlord. If Tenant shall fail to comply
with the provisions of this Section within thirty (30) days after written notice
by Landlord, or such shorter time as may be required by Law or in order to
minimize any hazard to Persons or property, Landlord may (but shall not be
obligated to) arrange for such compliance directly or as Tenant’s agent through
contractors or other parties selected by Landlord, at Tenant’s expense (without
limiting Landlord’s other remedies under this Lease or applicable Law). If any
Hazardous Material is released, discharged or disposed of on or about the
Property and such release, discharge or disposal is not caused by Tenant or
other occupants of the Premises, or their employees, agents or Contractors, such
release, discharge or disposal shall be deemed casualty damage under Section 12
to the extent that the Premises or Common Areas serving the Premises are
affected thereby; in such case, Landlord and Tenant shall have the obligations
and rights respecting such casualty damage provided under Section 12.

 

  c) Existence of Hazardous Substances. If Landlord nonetheless is required by
any law to take any action or remove or abate any Hazardous Substances, or if
Landlord deems it necessary to conduct special maintenance or testing procedures
with regard to any Hazardous Substances, or to remove or abate any Hazardous
Substances, Landlord may take such action or conduct such procedures at times
and in a manner that Landlord deems appropriate under the circumstances, and
Tenant shall permit the same, provided the Landlord shall proceed in such a
manner as to minimize interference with Tenant’s use of the premises.

 

31. Notices. Except as expressly provided to the contrary in this Lease, every
notice or other communication to be given by either party to the other with
respect hereto or to the Premises or Property, shall be in writing and shall not
be effective for any purpose unless the same shall be served personally or by
national air courier service, or United States certified mail, return receipt
requested, postage prepaid, addressed to the parties at the addresses stated in
Sections 1b) and 1c), or such other address or addresses as the parties may from
time to time designate by notice given as above provided. Every notice or other
communication hereunder shall be deemed to have been given as of the fifth
business day following the date of such mailing (or as of any earlier date
evidenced by a receipt from such national air courier service or the United
States Postal Service), or immediately if personally delivered. Notices not sent
in accordance with the foregoing shall be of no force or effect until received
by the foregoing parties at such addresses required herein.

 

32. Real Estate Brokers. Tenant represents and warrants that it has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Lease, except for those certain brokers whose names are set forth in
Section lo) (whose commission, if any, shall be paid by

 

OFFICE LEASE

   PAGE 23



--------------------------------------------------------------------------------

Landlord pursuant to separate agreement) and that it knows of no other real
estate broker or agent who is or might be entitled to a commission in connection
with this Lease. If Tenant has dealt with any other person or real estate broker
with respect to leasing or renting space in the Property, Tenant shall be solely
responsible for the payment of any fee due said person or firm and Tenant shall
hold Landlord free and harmless against any liability in respect thereto,
including attorneys’ fees and costs. At the signing of this Lease, the broker
identified in lo)ii. represented Tenant. Each party signing this document
confirms that the prior oral and/or written disclosure of agency was provided to
him/her in this transaction. (As required by WAC 308-124D-040).

 

33. Security Deposit. Tenant shall pay or otherwise provide to Landlord a
security deposit (“Security Deposits”), as provided in this Section 33. The
Security Deposit shall serve as security for the prompt, full and faithful
performance by Tenant of the terms and provisions of this Lease. In the event
that Tenant is in Default hereunder and fails to cure within any applicable time
permitted under this Lease, or in the event that Tenant owes any amounts to
Landlord upon the expiration of this Lease, Landlord may use or apply the whole
or any part of the Security Deposit for the payment of Tenant’s obligations
hereunder. The use or application of the Security Deposit or any portion thereof
shall not prevent Landlord from exercising any other right or remedy provided
hereunder or under any Law and shall not be construed as liquidated damages or a
cure or waiver of any default by Tenant. In the event the Security Deposit is
reduced by such use or application, Tenant shall deposit with Landlord within
ten (10) days after written notice, an amount sufficient to restore the full
amount of the Security Deposit. Landlord shall not be required to keep the
Security Deposit separate from Landlord’s general funds or pay interest on the
Security Deposit. Any remaining portion of the Security Deposit shall be
returned to Tenant within sixty (60) days after Tenant has vacated the Premises
in accordance with Section 14. If the Premises shall be expanded at any time, or
if the Term shall be extended at an increased rate of Rent, at Landlord’s
option, the Security Deposit shall thereupon be proportionately increased.

 

Notwithstanding the foregoing, so long as Tenant’s Annual Report (Form 10-K)
states that its “cash, cash equivalents and short term investments” balance
(“Cash Balance”) is excess of $25,000,000, then Tenant shall not be required to
provide the Security Deposit. As soon as the numbers are finalized for
publication in each Annual Report, Tenant shall provide the Cash Balance to
Landlord. In the event the Cash Balance is less than $25,000,000, Tenant shall
deposit the Security Deposit with Landlord together with the published Annual
Report within ten (10) days of it receipt of the published Annual Report. If
Tenant elects to provide all or any portion of the Security Deposit in the form
of a letter of credit (the “LOC”), the LOC will be an irrevocable and
unconditional standby letter of credit, issued by a financial institution
determined by Tenant and satisfactory to Landlord in the exercise of its
reasonable discretion, having a term of at least one year, and drawable by
Landlord upon presentation of Landlord’s certification of the occurrence of an
event of default that entitles Landlord to make such a draw. Notwithstanding the
foregoing, and unless a renewal or extension of the LOC has not been delivered
to Landlord thirty (30) days prior to the expiration date of the existing LOC,
Landlord will give Tenant 5 business days prior written notice before drawing
upon the LOC. If a Security Deposit is made, it shall be held by Landlord in
accordance with this Section 33 for the remainder of the Term.

 

34. Entire Agreement. This Lease, together with Exhibits A through D (which
collectively are hereby incorporated where referred to herein and made a part
hereof as though fully set forth), contains all the terms and provisions between
Landlord and Tenant relating to the matters set forth herein and no prior or
contemporaneous agreement or understanding pertaining to the same shall be of
any force or effect, except any such contemporaneous agreement specifically
referring to and modifying this Lease, signed by both parties. Without
limitation as to the generality of the foregoing, Tenant hereby acknowledges and
agrees that Landlord’s leasing agents and field personnel are only authorized to
show the Premises and negotiate terms and conditions for leases subject to
Landlord’s final approval, and are not authorized to make any agreements,
representations, understandings or obligations, binding upon Landlord,
respecting the condition of the Premises or Property, suitability of the same
for Tenant’s business, or any other matter, and no such agreements,
representations, understandings or obligations not expressly contained herein or
in such contemporaneous agreement shall be of any force or effect. Neither this
Lease, nor any Riders or Exhibits referred to above may be modified, except in
writing signed by both parties.

 

35. Miscellaneous.

 

  a) Amendments. This Lease shall not be amended, changed or modified in any way
unless in writing executed by Landlord and Tenant. Neither party shall have
waived or released any of its rights hereunder unless in writing and executed by
the waiving party.

 

  b) Successors. Except as expressly provided herein, this Lease and the
obligations of Landlord and Tenant contained herein shall bind and benefit the
successors and assigns of the parties hereto.

 

  c) Force Majeure. Landlord shall incur no liability to Tenant with respect to,
and shall not be responsible for any failure to perform, any of Landlord’s
obligations hereunder if such

 

OFFICE LEASE

   PAGE 24



--------------------------------------------------------------------------------

failure is caused by any reason beyond the control of Landlord including, but
not limited to, strike, labor trouble, governmental rule, regulations,
ordinance, statute or interpretation, or by fire, earthquake, civil commotion,
or failure or disruption of utility services. The amount of time for Landlord to
perform any of Landlord’s obligations shall be extended by the amount of time
Landlord is delayed in performing such obligation by reason of any force majeure
occurrence whether similar to or different from the foregoing types of
occurrences.

 

  d) Survival of Obligations. Any obligations of either party accruing prior to
the expiration of the Lease shall survive the termination of the Lease, and each
party shall promptly perform all such obligations whether or not this Lease has
expired.

 

  e) Light and Air. No diminution or shutting off of any light, air or view by
any structure now or hereafter erected shall in any manner affect this Lease or
the obligations of Tenant hereunder, or increase any of the obligations of
Landlord hereunder.

 

  f) Governing Law. This Lease shall be governed by, and construed in accordance
with, the internal laws of the State of Washington.

 

  g) Severability. In the event any provision of this Lease is found to be
unenforceable, the remainder of this Lease shall not be affected, and any
provision found to be invalid shall be enforceable to the extent permitted by
law. The parties agree that in the event two different interpretations may be
given to any provision hereunder, one of which will render the provision
unenforceable, and one of which will render the provision enforceable, the
interpretation rendering the provision enforceable shall be adopted.

 

  h) Captions. All captions, headings, titles, numerical references and computer
highlighting are for convenience only and shall have no effect on the
interpretation of this Lease.

 

  i) Voluntary Programs. It is understood and agreed that from time to time the
Landlord may institute certain programs for the Property which the Landlord
believes will be in the best interest of the Property and the tenants. Such
programs shall include, but shall not be limited to a recycling program or a
ride sharing or car pooling program. Tenant agrees to cooperate in good faith
with such programs as the same may exist from time to time.

 

  j) Interpretation. Tenant acknowledges that it has read and reviewed this
Lease and that it has had the opportunity to confer with counsel in the
negotiation of this Lease. Accordingly, this Lease shall be construed neither
for nor against Landlord or Tenant, but shall be given a fair and reasonable
interpretation in accordance with the meaning, of its terms and the intent of
the parties.

 

  k) Number and Gender. All terms and words used in this Lease, regardless of
the number or gender in which they are used, shall be deemed to include the
appropriate number and gender, as the context may require.

 

  l) Time is of the Essence. Time is of the essence of this Lease and the
performance of all obligations hereunder.

 

  m) Joint and Several Liability. If Tenant comprises more than one Person, or
if this Lease is guaranteed by any party, all such persons shall be jointly and
severally liable for payment of rents and the performance of Tenant’s
obligations hereunder.

 

  n) Choice of Laws. Tenant submits to local jurisdiction in the State of
Washington and agrees that any action by Tenant against Landlord shall be
instituted in the State of Washington and that Landlord shall have personal
jurisdiction over Tenant for any action brought by Landlord against Tenant.

 

  o) Recording. Neither this Lease nor any memorandum of lease or short form
lease shall be recorded by Tenant.

 

  p) Air and View Rights. This Lease does not grant any legal rights to “light
and air” outside the Premises nor any particular view or city-scape visible from
the Premises.

 

  q) Signs. Landlord shall provide to Tenant throughout the Term building
standard signage at the Building lobby and the floor elevator lobbies on all
floors occupied by Tenant, and at each suite entrance door, all without
additional cost to Tenant.

 

OFFICE LEASE

   PAGE 25



--------------------------------------------------------------------------------

  r) Parking. Landlord shall work diligently and in good faith to secure
adequate parking rights for Tenant within two blocks of the Building.

 

IN WITNESS WHEREOF, the Landlord and Tenant have executed this Lease on the date
and year first above written .

 

LANDLORD:

  TENANT:

WALTON EXCHANGE INVESTORS II, L.L.C., a

Delaware limited liability company

 

aQuantive, Inc.,

a Washington corporation

By:  

Walton Street Real Estate

Fund II, L.P., a Delaware limited partnership

General Partner

 

By:

 

Name:

 

/s/    MICHAEL VERNON      

--------------------------------------------------------------------------------

Michael Vernon

--------------------------------------------------------------------------------

    By:  

Walton Street Managers II, L.P., a Delaware limited partnership

General Partner

  Its:  

CFO

--------------------------------------------------------------------------------

        By:  

WSC Managers II, Inc., a

Delaware corporation,

General Partner

                    By:  

/s/    DOUG J. WELKER

--------------------------------------------------------------------------------

Douglas J. Welker,

Vice-President

       

 

OFFICE LEASE

   PAGE 26



--------------------------------------------------------------------------------

EXHIBIT C

 

ADDITIONAL TERMS AND CONDITIONS

 

1. Renewal Option. Landlord hereby grants to Tenant an option (the “Option”) to
extend the Term of this Lease for one (1) additional five (5) year term (the
“Option Term”). Except as provided in this Paragraph, Tenant shall have no other
rights to extend the Term. The Option shall be personal to AQUANTIVE. INC., and
shall not be transferable or assignable to any assignee of the Lease or
sublessee of all or any part of the Premises, except that the Option may be
transferred to an Affiliate. The Option shall be exercised, if at all, by
written notice to Landlord on the date that is between nine (9) and twelve (12)
months prior to the date of expiration of the Term, or if applicable, the
Revised Term or the Second Revised Term, as defined in Section 3 of the Exhibit
C, whichever occurs latest. The Option Term shall be on the same terms and
conditions as are set forth in this Lease, except that the Base Rent to be paid
during the Option Term shall be equal to ninety-five percent (95%) of the
Prevailing Market Rental, as hereinafter defined, and there shall be a new base
year of 2013. In no event shall the Prevailing Market Rental be less than the
Base Rent being paid by Tenant during the last calendar month of the Term.
Notwithstanding contained herein to the contrary notwithstanding, if Tenant is
in default under any of the terms, covenants or conditions of this Lease past
any applicable cure period; either at the time Tenant exercises the Option or at
the commencement date of the Option Term (the “Option Commencement Date”),
Tenant shall have no rights hereunder to extend the Term. As used herein, the
term “Prevailing Market Rental” for the Premises shall mean the rental and all
other monetary payments and escalation that a willing tenant would pay and a
willing landlord would accept, on an arms-length basis, for an extension of
comparable space for a comparable period of time, taking into account the size
of the Premises, the type and quality of tenant improvements, the location and
floor levels of the Premises, the quality of construction of the Building and
the Premises, the services provided under the terms of this Lease, the rental
then being obtained for leases of space comparable to the Premises in downtown
Seattle, Washington, and all other factors that would be relevant to a third
party desiring to lease the Premises for the Option Term. In no event shall the
Prevailing Market Rental be less than the Base Rent being paid by Tenant during
the last calendar month of the Term, Revised Term or Second Revised Term, if
applicable. Not later than ten (10) days after the Tenant provides Landlord
written notice of Tenant’s exercise of the Option, Landlord and Tenant shall
commence negotiations to agree upon the Prevailing Market Rental applicable
thereto. If Landlord and Tenant are unable to reach agreement on Prevailing
Market Rental within thirty (30) days after the date negotiations commence, then
Prevailing Market Rental shall be determined as follows:

 

  a) If Landlord and Tenant are unable to agree on Prevailing Market Rental
within said thirty (30) day period, then within ten (10) days thereafter,
Landlord and Tenant shall each simultaneously submit to the other in a sealed
envelope its good faith best estimate of the Prevailing Market Rental (each, a
“Good Faith Best Estimate”). If the higher of such Good Faith Best Estimates is
not more than one hundred five percent (105%) of the lower of such estimates,
then the Prevailing Market Rental shall be the average of the two estimates.

 

  b) If the matter is not resolved by the exchange of Good Faith Best Estimates
as provided in Subparagraph 1.a) above, then either Landlord or Tenant may, by
written notice to the other on or before ten (10) days after the exchange,
require that the disagreement be resolved by arbitration. Within fifteen (15)
days after such notice, the parties shall select as an arbitrator a mutually
acceptable MAI appraiser with experience in real estate activities, including at
least ten years experience in appraising office space in downtown Seattle,
Washington. If the parties cannot agree on an appraiser, then, within a second
period of fifteen (15) days, each party shall select an independent MAI
appraiser meeting the aforementioned criteria, and, within a third period of
fifteen (15) days, the two appointed appraisers shall select a third appraiser
meeting the aforementioned criteria who shall also be neutral (i.e., having no
ongoing relationship with either party) and the third appraiser shall determine
the Prevailing Market Rental pursuant to Subparagraph 1.c). below. If one party
shall fail to make such appointment within said second fifteen (15) day period,
then the appraiser chosen by the other party shall be the sole arbitrator.

 

  c) The role of the arbitrator selected as provided in Subparagraph 1.b) shall
be to select which of the two Good Faith Best Estimates submitted by the parties
to one another most closely approximates his or her own determination of the
Prevailing Market Rental. The arbitrator will have no right to propose a middle
ground or any modifications to either of the two Good Faith Best Estimates. The
arbitrator will determine the matter within ten (10) days after his or her
receipt of the Good Faith Best Estimates of the parties. The determination of
the arbitration of the Prevailing Market Rental shall be final and binding on
the parties; provided, however, that in no event shall the Prevailing Market
Rental be less than the Base Rent being paid by Tenant during the last calendar
month of the Term. The arbitrator’s determination of Prevailing Market Rental
shall be rendered in

 

OFFICE LEASE

   PAGE 27



--------------------------------------------------------------------------------

writing to both Landlord and Tenant and shall be final and binding upon them,
and shall not be subject to appeal. Base Rent during the Option Term shall be
95% of the Prevailing Market Rental as so determined. Any fees of any counsel or
expert engaged directly by Landlord or Tenant shall be borne by the party
retaining such counsel or expert. However, the costs of the arbitrator shall be
borne equally by Landlord and Tenant.

 

2. Option to Expand. Tenant shall have the right, but not the obligation, to add
to the Premises any or all of the space on the 15th Floor of the Building shown
on Exhibit A-3 (the “Expansion Space”) according to the further provisions of
this Section, provided, any such Expansion Space shall be at least 5,000 square
feet. Tenant may exercise its right to add the Expansion Space by written notice
(“Tenant Expansion Notice”) to Landlord given not later than July 31, 2005. If
Tenant exercises its option to expand, then it shall take possession of and
commence paying rent and other charges on the Expansion Space on February 1,
2006.

 

  a) The Expansion Space will be delivered by Landlord to Tenant in its ‘as is’
condition, provided Landlord shall provide to Tenant the same Tenant Allowance
as provided for the initial Premises, on a per square foot basis and pro rated
to reflect the amount of time remaining on the Term.

 

  b) Except as stated in this section, all of the provisions of this Lease will
apply to the Expansion Space. The Expansion Space will become part of the
Premises on February 1, 2006.

 

  c) Tenant’s Pro Rata Share of Additional Rent shall increase based on the
addition of the Expansion Space to the Premises.

 

  d) Tenant acknowledges and understands that the Expansion Space is currently
occupied by Infoseek Corporation, a tenant of Landlord. Infoseek Corporation has
the right, under its lease, to extend the term of its lease by providing notice
no later than July 31, 2005, in which event the Expansion Space will not be
available to Tenant. In the event Infoseek Corporation exercises its option to
extend, Landlord will promptly notify Tenant and Tenant’s option to expand into
the Expansion Space shall terminate and be of no further force and effect.

 

3. Right of First Refusal. If at any time during the Term Landlord receives
serious interest from a third party to Lease 5,000 or more square feet of space
on either or both of the 14th or 15th floors of the Building (the “Additional
Space”), Landlord shall provide Tenant with written notice identifying the
Additional Space in question, together with the proposed commencement date, and,
if the proposed commencement date if more than 24 months after the Commencement
Date, the proposed rent structure and tenant improvement allowance (the “ROFR
Notice”). If, within seven (7) business days after receipt of the ROFR Notice,
Tenant agrees in writing to lease the Additional Space for the terms set forth
in the ROFR Notice, Landlord and Tenant shall promptly, and in no event later
than seven (7) days after Tenant’s written acceptance, execute an amendment to
the Lease incorporating the Additional Space into the Premises as of the
commencement date, and with the rent and tenant improvement allowance, specified
on Landlord’s notice, except as provided below. Tenant’s lease of the Additional
Space otherwise shall be on the same terms as conditions as set forth in this
Lease, provided Tenant’s Pro Rata Share of Adjustments, shall be adjusted
accordingly, and further provided that, if the commencement date set forth in
the letter of intent occurs twenty-four (24) months or less after the
Commencement Date of Tenant’s lease, Tenant shall lease the Additional Space at
the same rate that Tenant is then currently paying for Initial Premises, and
that Landlord shall provide the same allowances on a per square foot basis as
the Landlord provided for the initial Premises except that the Tenant Allowances
for the Additional Space shall be pro rated to reflect the amount of time
remaining on the Term. The Right of First Refusal granted Tenant in this Section
shall be of no force and effect and Landlord shall have no Obligation to provide
Tenant with the ROFR Notice if at the time Landlord delivers the ROFR Notice:
(i) Tenant is in default under this Lease beyond any applicable cure period; or
(ii) Tenant does not occupy all of the Premises; or (iii) Tenant’s then current
Cash Balance, together with its borrowing capacity is less than $5,000,000.00.
Notwithstanding anything to the contrary in this section or in the Landlord’s
Notice: (x) the term of Additional Space shall be co-terminus with the initial
Premises; and (y) The Base Year for the Additional Space shall be Base Year as
set forth in Section 6 of the Lease and, for any Option Term, shall be 2013. If
Tenant does not exercise its right of first refusal, Landlord shall have the
right to lease those premises to any third party so long as the rental and
tenant improvement allowance are not on economic terms that are materially more
favorable than as set forth in the ROFR Notice. Tenant’s right under this Right
of First Refusal shall be continuing during the Term with respect to all space
that becomes available on the 14th or 15th floors, or both, of the Building.

 

OFFICE LEASE

   PAGE 28



--------------------------------------------------------------------------------

4. Termination Options.

 

  a) In the event avenue a, the division of Tenant that intends to occupy the
Premises, elects to combine its operation with Atlas DMT (another division of
Tenant), and if Landlord cannot provide sufficient space within the Building to
accommodate the combined operation of avenue a and Atlas DMT, avenue a shall
have the option to terminate the Lease effective as of April 30, 2009, on the
following terms and conditions:

 

  I. Tenant shall provide Landlord with written notice of its intent to combine
operations with Atlas DMT not later than August 31, 2008, which notice shall
include the amount of space required by Tenant to accommodate both avenue a and
Atlas DMT (“Tenant’s Required Space”), together with conclusive evidence that
both parties will combine operations in a single location (“First Termination
Notice”).

 

  II. Landlord shall have until December 31, 2008 to notify Tenant whether or
not it will make Tenant’s Required Space available within the Building (the
“First Termination Notice Additional Space”). If so, the First Termination
Notice Additional Space shall be available for occupancy not later than April
30, 2009. The First Termination Notice Additional Space need not be contiguous
to the Premises, but shall be contiguous within the First Termination Notice
Additional Space itself.

 

  III. In the event Landlord does not notify Tenant that it will make the First
Termination Notice Additional Space available to Tenant on or before April 30,
2009, or earlier notifies Tenant that it cannot make such First Termination
Notice Additional Space available, then Tenant shall have the option to
terminate this Lease effective as of April 30, 2009 (the “First Termination
Date”) by providing Landlord with written notice of termination within thirty
(30) days after Landlord notifies Tenant that the First Termination Notice
Additional Space is not available. In the event Tenant so terminates the Lease,
Tenant shall vacate the Premises on or before the First Termination Date. Tenant
shall continue to pay all Base Rent and other charges until Tenant until the
First Termination Date.

 

  IV. In the event Tenant gives Landlord the First Termination Notice and
Landlord notifies Tenant that it will make the First Termination Notice
Additional Space available to Tenant, and does make the space available on April
30, 2009, then Tenant shall be unconditionally and irrevocably obligated to
lease the First Termination Notice Additional Space on the terms and conditions
set forth in this Lease, and the First Termination Notice Additional Space shall
become a Part of the Premises, except, however, that Base Rent for the First
Termination Notice Additional Space shall be 95% of the then Prevailing Market
Rental as determined in accordance with the provisions of Section 1 of this
Exhibit C and except that Landlord shall provide a tenant improvement allowance
that is consistent on a per square foot basis with fair market terms as of the
date on which the Additional Premises become a part of the Premises. In
addition, the initial term of the Lease shall be extended for five (5) years
from the date Tenant takes possession of the First Termination Notice Additional
Space (the “Revised Term”). Upon expiration of the original Term of the Lease,
the Base Rent for the original Premises during the remainder of the Revised Term
shall be 95% of the then Prevailing Market Rent determined in accordance with
the provisions of Section 1 of this Exhibit C as of the time Base Rent for the
First Termination Notice Additional Space was established. Tenant may, but is
not required to, take possession of the First Termination Notice Additional
Space on the date Landlord makes such space available to Tenant, which shall not
be later than April 30, 2009, and shall commence paying rent and other charges
on the Additional Premises on the earlier of the date Tenant takes possession or
May 1, 2009.

 

  b) In addition, in the event at any time after the fifth annual anniversary of
the Commencement Date Tenant requires to expand into more than 7,500 square feet
of additional space in the Building (not related to the co-location with Atlas
DMT), and Landlord cannot provide sufficient space in the Building within two
(2) floors of the space then being occupied by Tenant (but in no event lower
than the 13th Floor of the Building) to accommodate such expansion requirements,
Tenant shall have the option to terminate the Lease effective on a date
determined in the manner described below (the “Second Termination Date”), which
shall not in any event be earlier than September 30, 2010, on the following
terms and conditions:

 

  I. Tenant shall provide Landlord with written notice of its additional
requirement not earlier than the fifth annual anniversary of the Commencement
Date, which notice shall include the amount of space required (the “Second
Termination Notice”).

 

OFFICE LEASE

   PAGE 29



--------------------------------------------------------------------------------

  II. Landlord shall have until that date which is six months after the date of
the Second Termination Notice to notify Tenant whether or not it will make
sufficient space available on or above the 13th floor in the Building to meet
the expansion requirements stated in the Second Termination Notice. If so, such
space (the “Second Termination Notice Additional Space”) will be available not
earlier than nine months after the date of the Second Termination Notice and not
later than twelve months after the date of the Second Termination Notice. To the
extent there is more that 7,500 square feet of space available on or above the
13th floor of the Building, Landlord will make available the space nearest to
the Premises as the Second Termination Notice Additional Space.

 

  III. In the event Landlord does not timely notify Tenant that it will make the
Second Termination Notice Additional Space available to Tenant, or earlier
notifies Tenant that it cannot make the Second Termination Notice Additional
Space available, then Tenant shall have the option to terminate the Lease
effective on that date which is twelve months later the date of the Second
Termination Notice, or September 30, 2010, whichever is later, by providing
Landlord with written notice of termination within thirty (30) days after
Landlord notifies Tenant that the Second Termination Notice Additional Space is
not available in the Building. In the event Tenant so terminates the Lease,
Tenant shall vacate the Premises on or before the Second Termination Date.
Tenant shall continue to pay all Base Rent and other charges until Tenant until
the Second Termination Date.

 

  IV. In the event Tenant gives Landlord the Second Termination Notice and
Landlord notifies Tenant that it will make the Second Termination Notice
Additional Space available to Tenant and does make that space available within
the time frame noted above, Tenant shall be unconditionally and irrevocably
obligated to lease the Second Termination Notice Additional Space on terms and
conditions set forth in this Lease, and the Second Termination Notice Additional
Space shall become a Part of the Premises, except, however, that Base Rent for
the Second Termination Notice Additional Space shall be 95% of the then
Prevailing Market Rental as determined in accordance with the provisions of
Section 1 of this Exhibit C and except that Landlord shall provide a tenant
improvement allowance that is consistent on a per square foot basis with fair
market terms as of the date on which the Additional Premises become a part of
the Premises. In addition, the initial Term of the Lease shall be extended for
five (5) years from the date Tenant takes possession of the Second Termination
Notice Additional Space (the “Second Revised Term”). Upon expiration of the
original Term of the Lease, the Base Rent for the original Premises during the
remaining portion of the Second Revised Term shall be 95% of the then Prevailing
Market Rent determined in accordance with the provisions of Section 1 of this
Exhibit C as of the time Base Rent for the Second Termination Notice Additional
Space is established. Tenant shall take possession of the Second Termination
Notice Additional Space and commence paying rent and other charges on the
Additional Space on the date Landlord makes such space available to Tenant.

 

  c) In the event Tenant terminates this Lease on the First Termination Date or
the Second Termination Date, Tenant shall pay to Landlord, on the relevant
Termination Date, a fee equal to the unamortized portion of the sum of the
Tenant Allowance, Additional Allowance, leasing commissions and free rent
concessions actually made or paid by Landlord. For the purposes of this Section,
all such costs shall be amortized at eight percent (8%) per annum over the
original Term. Within sixty (60) days of the Effective Date (or such reasonable
later date that the costs have been incurred and invoices received), Landlord
shall provide Tenant with an itemization of the foregoing transaction costs,
together with an amortization schedule as provided above.

 

OFFICE LEASE

   PAGE 30